EXHIBIT 10.1 

 

 

CREDIT AGREEMENT

Dated as of

February 12, 2003

By and Among

NUI CORPORATION,

as the Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders hereunder,

FLEET NATIONAL BANK,

as the  Administrative Agent,

CITIZENS BANK OF MASSACHUSETTS

and

CIBC, INC.,

as Co-Syndication Agents,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

_________________________________________________________

 

FLEET SECURITIES, INC.,

as the Sole Arranger and Syndication Agent

 

 


TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

     

1.1

Defined Terms

1

1.2

GAAP Definitions

19

1.3

Other Definitional Conventions and Rules of Construction

19

 

ARTICLE II

THE LOANS

19

 

2.1

The Revolving Credit

19

2.1a

Commitment of Each Lender

20

2.1b

Notes

21

2.1d

Loan Request

21

2.1e

Making Loans

21

2.1f

Swing Loans

22

2.2

Interest Rates, Interest Payment and Certain Provisions Relating to Interest and
Fees

23

2.2a

Payments of Interest

23

2.2b

Interest Rate Options

23

2.2c

Interest Periods; Limitations on Elections

24

2.2d

Election, Conversion or Renewal of Interest Rte Options

24

2.2e

Notification of Election of an Interest Rate Option

25

2.2f

Interest After Maturity

25

2.3

Yield-Protection, Capital Adequacy and Miscellaneous Provisions Relating to
Euro-Rate

25

2.3a

Yield Protection

25

2.3b

Capital Adequacy

26

2.3c

Euro-Rate Unascertainable

27

2.3d

Illegality

27

2.3e

Change of Lending Office

28

2.4

Fees

28

2.4a

Facility Fee

28

2.4b

Certain Other Fees

28

2.5

Calculation of Interest and Facility Fee

28

2.6

Extension of Termination Date

29

2.7

Substitution or Replacement of a Lender

29

2.8

Loan Repayment

30

2.9

Additional Payments by the Borrower

30

2.10

Voluntary Reduction of Availability

30

2.11

Loan Account

31

2.12

Payment from Accounts Maintained by Borrower

31

2.13

Time, Place and Manner of Payments

31

2.14

Mandatory Payments

31

2.15

Letters of Credit

32

2.15a

L/C Commitment

32

2.15b

Procedure for Issuance of Letters of Credit

32

2.15c

Fees, Commissions and Other Charges

32

2.15d

L/C Participations

33

2.15e

Reimbursement Obligation of the Borrower

34

2.15f

Obligations Absolute

34

2.15g

Letter of Credit Payments

35

2.15h

Application

35

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

35

 

3.1

Corporate Existence, Subsidiaries

35

3.2

Corporate Authority

36

3.3

Enforceability

36

3.4

No Restrictions, No Default

36

3.5

Financial Statements

36

3.6

Absence of Litigation

37

3.7

Tax Returns and Payments

37

3.8

Pension Plans

37

3.9

Compliance with Applicable Laws

37

3.10

Environmental Matters

38

3.11

Governmental approval

38

3.12

Regulations T, U and X

38

3.13

Investment Company Act

38

3.14

Public Utility Holding Company Act

38

3.15

Disclosure

38

 

ARTICLE IV

AFFIRMATIVE COVENANTS

38

 

4.1

Use of Proceeds

39

4.2

Furnishing Information

39

4.3

Visitation

41

4.4

Preservation of Existence; Qualification

41

4.5

Compliance with Laws and Contracts

41

4.6

Payment of Taxes and Other Liabilities

41

4.7

Insurance

42

4.8

Maintenance of Properties

42

4.9

Plans and Benefit Arrangement

42

4.10

Senior Debt Status

42

4.11

Ownership of Certain Subsidiaries

42

4.12

New Subsidiaries

42

4.13

Indebtedness of Virginia Gas

43

 

ARTICLE V

NEGATIVE COVENANTS

43

 

5.1

Dividends, Etc.

43

5.2

Encumbrances

43

5.3a

Leverage Ratio

44

5.3b

Fixed Charge Coverage Ratio

44

5.4

Acquisitions

44

5.5

Sales of Assets

44

5.6

Merger

45

5.7

Regulation T, U and X Compliance

45

5.8

ERISA

45

5.9

No Limitation of Dividends and Distributions

46

5.10

[Intentionally Omitted.]

46

5.11

Subsidiaries

46

5.12

Limitation on Capital Expenditures

46

5.13

Limitation on Indebtedness

46

5.14

Limitation on Contingent Obligations

47

5.15

[Intentionally Omitted.]

48

5.16

Limitation on Investments, Loans and Advances

48

5.17

Limitation on Optional Payments and Modifications of Debt Instruments

49

5.18

Transactions with Affiliates

49

5.19

Sale and Leaseback

49

 

ARTICLE VI

CONDITIONS PRECEDENT TO ALL EXTENSIONS OF CREDIT

49

 

6.1

All Extensions of Credit

49

6.1a

No Default

50

6.1b

Representations Correct

50

6.1c

Extension of Credit Requirements

50

6.2

Conditions Precedent to the Initial Extensions of Credit Under the Commitments

50

 

ARTICLE VII

DEFAULTS

52

 

7.1

Payment Default

52

7.2

Nonpayment of Other Indebtedness

52

7.3

Insolvency

52

7.3a

Involuntary Proceedings

52

7.3b

Voluntary Proceedings

52

7.4

Termination of Existence

53

7.5

Failure to Comply with Covenants

53

7.5a

Failure to Comply with Certain Article IV Covenants and Article V Covenants

53

7.5b

Failure to Comply with Other Covenants

53

7.6

Misrepresentation

53

7.7

Adverse Judgments, Etc.

53

7.8

Invalidity or Unenforceability

53

7.9

ERISA

54

7.10

Change of Control; Change of Beneficial Ownership or Board

54

7.11

Consequences of an Event of Default

54

7.12

Remedies Upon Default

55

 

ARTICLE VIII

AGREEMENT AMONG LENDERS

55

 

8.1

Appointment and Grant of Authority

55

8.2

Delegation of Duties

56

8.3

Reliance by Agent on Lenders for Funding

56

8.4

Non-Reliance on Agent

56

8.5

Responsibility of Agent and Other Matters

56

8.5a

Ministerial Nature of Duties

56

8.5b

Limitation of Liability

57

8.5c

Reliance

57

8.6

Actions in Discretion of Agent; Instructions from the Lenders

57

8.7

Indemnification

57

8.8

Agent's Rights as a Lender

58

8.9

Payment to Lenders

58

8.10

Pro Rata Sharing

58

8.11

Successor Agent

59

8.11a

Resignation of Agent

59

8.11b

Rights of the Former Agent

59

8.12

Notice of Default

59

8.13

Notices

59

8.14

Holders of Notes

59

8.15

Calculations

59

8.16

Beneficiaries

59

 

ARTICLE IX

GENERAL PROVISIONS

60

 

 

9.1

Amendments and Waivers

60

9.2

Expenses

61

9.3

Notices

61

9.4

Tax Withholding

62

9.5

Successors and Assigns

62

9.6

Assignments and Participations

62

9.6a

Assignments

62

9.6b

Assignment Register

64

9.6c

Participations

64

9.7

Severability

64

9.8

Survival

64

9.9

Governing Law

64

9.10

Non-Business Days

65

9.11

Integration

65

9.12

Headings

65

9.13

Set-Off

65

9.14

Consent to Forum

65

9.15

Waiver of Jury Trial

65

9.16

Indemnity

66

9.17

Counterparts

66

9.18

Replacement of Note

66


 

TABLE OF EXHIBITS

Name of Exhibit

Exhibit A                      Pricing Grid

Exhibit B                      Form of Note

Exhibit C                      Form of Swingline Note

Exhibit D                      Form of Revolving Loan Request

Exhibit E                       Form of Swingline Loan Request

Exhibit F                       Form of Compliance Certificate

Exhibit G                      Form of Opinion of Counsel

Exhibit H                      Form of Assignment and Assumption Agreement

Exhibit I                        Form of Guaranty Agreement

 

Exhibit J                       Form of Solvency Certificate

Exhibit K                      Form of Increase Request

 

Schedules

3.1       Subsidiaries

3.8       Plans

5.2       Existing Encumbrances Securing Indebtedness

5.13     Indebtedness


CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 12, 2003, by and among NUI
CORPORATION, a New Jersey corporation (as further defined below, the
"Borrower"), the financial institutions listed on the signature pages hereto,
and each other financial institution which, from time to time, becomes a party
hereto in accordance with Subsection 9.6a (individually, a "Lender" and
collectively, the "Lenders"), FLEET NATIONAL BANK, as Administrative Agent for
the Lenders (in such capacity the "Agent") and as Swingline Lender, CITIZENS
BANK OF MASSACHUSETTS and CIBC INC., as Co-Syndication Agents and PNC BANK,
NATIONAL ASSOCIATION, as Documentation Agent.

RECITALS:

WHEREAS, the Borrower desires to obtain a Commitment (as defined below) from
each of the Lenders pursuant to which Loans, (as defined below) will be made to,
and Letters of Credit will be issued for the account of, the Borrower from time
to time prior to the Termination Date (as defined below); and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend such Commitment and make such Loans to, and
issue Letters of Credit for the account of, the Borrower.

            NOW THEREFORE, the parties hereto, intending to be legally bound,
and in consideration of the foregoing and the mutual covenants contained herein,
hereby agree as follows:

ARTICLE 1. DEFINITIONS.

1.1       Defined Terms.  As used herein the following terms shall have the
meaning specified unless the context otherwise requires:

            "Adjusted Base Rate" means the interest rate relating to the Base
Rate Option as described in item (i) of subsection 2.2(b).

            "Adjusted Euro-Rate" means the interest rate relating to the
Euro-Rate Option as described in item (ii) of Subsection 2.2b.

            "Affiliate" means as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to vote
10% or more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct use or cause the direction of the
management and the policies of such Person, whether by contract or otherwise.

            "Agent" has the meaning set forth in the preamble to this Agreement.

            "Agreement" means this Credit Agreement, together with the exhibits
and schedules hereto and all extensions, renewals, amendments, modifications,
substitutions and replacements hereto and hereof, as amended, supplemented or
modified from time to time.

            "Applicable Base Rate Margin" means, for each Base Rate Portion, a
rate per annum equal to the annualized rates (stated in terms of basis points)
indicated on the pricing grid attached hereto as "Exhibit A" and corresponding
to the ratings established by both S&P and Moody's applicable to the Borrower's
Senior Ratings at such date of determination, provided, however, that the
Applicable Base Rate Margin will be increased by twelve and one-half (12.5)
basis points (0.125%) during the period in which more than 50% of the
Commitments are utilized.  For the purposes hereof, the Commitments shall be
deemed to be utilized by the aggregate amount of Loans and/or Letters of Credit
then outstanding.

For purposes of determining the Applicable Base Rate Margin: (i) if the Senior
Ratings established by Moody's and S&P shall differ, the pricing shall be based
on the higher of the two Senior Ratings unless one of the Senior Ratings is two
or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement, the Borrower shall not have a Senior Rating assigned by S&P,
the "Applicable Base Rate Margin" means, for each Base Rate Portion, a rate per
annum equal to the annualized rates (stated in terms of basis points) indicated
on the pricing grid attached hereto as Exhibit A and corresponding to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement, the Borrower shall
not have a Senior Rating assigned by Moody's, the "Applicable Base Rate Margin"
means, for each Base Rate Portion, a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as Exhibit A and corresponding to the ratings established by S&P
applicable to the Borrower's Senior Ratings at such date of determination.

            "Applicable Euro-Rate Margin" means, for each Euro-Rate Portion, a
rate per annum equal to the annualized rates (stated in terms of basis points)
indicated on the pricing grid attached hereto as "Exhibit A" and corresponding
to the ratings established by both S&P and Moody's applicable to the Borrower's
Senior Ratings at such date of determination, provided, however, that the
Applicable Euro-Rate Margin will be increased by twelve and one-half (12.5)
basis points (0.125%) during the period in which more than 50% of the
Commitments are utilized.  For the purposes hereof, the Commitments shall be
deemed to be utilized by the aggregate amount of Loans and/or Letters of Credit
then outstanding.

For purposes of determining the Applicable Euro-Rate Margin: (i) if the Senior
Ratings established by Moody's and S&P shall differ, the pricing shall be based
on the higher of the two Senior Ratings unless one of the Senior Ratings is two
or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement, the Borrower shall not have a Senior Rating assigned by S&P,
the "Applicable Euro-Rate Margin" means, for each Euro-Rate Portion, a rate per
annum equal to the annualized rates (stated in terms of basis points) indicated
on the pricing grid attached hereto as Exhibit A and corresponding to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement, the Borrower shall
not have a Senior Rating assigned by Moody's, the "Applicable Euro-Rate Margin"
means, for each Euro-Rate Portion, a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as Exhibit A and corresponding to the ratings established by S&P
applicable to the Borrower's Senior Ratings at such date of determination. 

            "Application" means an application, in such form as the Issuing Bank
may specify from time to time, requesting the Issuing Bank to issue a Letter of
Credit.

            "Assignment and Assumption Agreement" means an Assignment and
Assumption Agreement in the form of Exhibit "H" hereto.

            "Authorized Officer" means the President, any Vice President, the
Chief Financial Officer, the Treasurer or the principal accounting officer of
the Borrower.  The Agent and the Lenders shall be entitled to rely on the
incumbency certificate delivered pursuant to Section 6.2 for the initial
designation of each Authorized Officer.  Additions or deletions to the list of
Authorized Officers may be made by the Borrower at any time by delivering to the
Agent for redelivery to each Lender a revised incumbency certificate.

            "Available Commitment" means as to any Lender, at any time, an
amount equal to the excess, if any, of (a) such Lender's Commitment over (b)
such Lender's Revolving Extensions of Credit then outstanding.

            "Bank Indebtedness" means the liability of the Borrower to pay the
Loans, the Reimbursement Obligations, the Facility Fee, other Fees, any other
fees or amounts outstanding in connection with Letters of Credit, interest on
any of the foregoing, and the other amounts, including, without limitation,
expenses, due hereunder.

            "Base Rate" means, for any day, the higher of (i) the sum of (A) the
Federal Funds Effective Rate for such day plus (B) fifty (50) basis points
(.50%) per annum and (ii) the Prime Rate, as of such day.

            "Base Rate Option" means the interest rate option described in item
(i) of Subsection 2.2b.

            "Base Rate Portion" means a Loan or a portion thereof which bears,
or is to bear, interest at the Adjusted Base Rate.

             "Borrower" means NUI Corporation, a New Jersey corporation and its
successors and permitted assigns.

            "Borrowing Date" means the date on which any extensions of credit
are to be made hereunder.

            "Business Day" means, any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Boston, Massachusetts or New York, New York and, if the
applicable Business Day relates to any extension of credit to which the
Euro-Rate Option applies, such day must also be a day on which dealings are
carried on in the London interbank market.

            "Capital Adequacy Event" shall have the meaning given it in
Subsection 2.3b.

            "Capital Compensation Amount" shall have the meaning given it in
Subsection 2.3b.

            "Closing" means the execution and delivery of this Agreement which
execution and delivery shall occur at the offices of Edwards & Angell, LLP in
Boston, Massachusetts, at 10:00 A.M. (eastern time) on February 12, 2003, or
such other location, date and time as is mutually agreeable to the parties
hereto.

            "Closing Date" means the day on which the Closing occurs.

            "Code" means the Internal Revenue Code of 1986, as amended from time
to time, or any successor legislation thereto, together with all regulations
promulgated and rulings issued thereunder.

            "Commitment" means, as to each Lender, the obligation of such Lender
to make Loans available to the Borrower pursuant to Section 2.1 and/or issue or
participate in Letters of Credit issued on behalf of the Borrower pursuant to
Section 2.15 in an aggregate principal amount and/or face amount at any one time
outstanding not to exceed the amount set opposite such Lender's name on the
signature pages hereto (as such amount may change from time to time pursuant to
the terms hereof, or, in the case of a Purchasing Lender, in its Assignment and
Assumption Agreement) and, as to all Lenders, the obligation of the Lenders to
make Loans available to the Borrower and/or issue or participate in Letters of
Credit issued on behalf of the Borrower in an aggregate amount equal to the
Commitments of all of the Lenders.

            "Commitment Percentage" means, as to each Lender, the percentage its
Commitment bears to the Total Commitment, as such Lender's Commitment and the
Total Commitment may be adjusted from time to in accordance with this Agreement.

            "Commitment Period" means the period from and including the Closing
Date to but not including the Termination Date, or such earlier date on which
the Commitment shall terminate as provided in this Agreement.

            "Compliance Certificate" means a Compliance Certificate
substantially in the form of Exhibit "F".

            "Compressor" has the meaning set forth in Section 5.5(ii).

            "Consolidated" means, as to any two or more Persons, the
consolidation of the accounts of such Persons in accordance with GAAP.

            "Consolidated Fixed Charges" means for any period the sum of (a)
Consolidated Interest Expense; (b) required amortization of Consolidated Total
Indebtedness, determined on a Consolidated basis in accordance with GAAP, for
the period involved and discount or premium relating to any such Consolidated
Total Indebtedness for any period involved, whether expensed or capitalized; and
(c) Consolidated Lease Expense, determined without duplication of items included
in Consolidation Interest Expense, in each case of the Borrower and its
Subsidiaries.

            "Consolidated Interest Expense" means for any period the amount of
interest expense, both expensed and capitalized, of the Borrower and its
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, for
such period on the aggregate principal amount of their Indebtedness, determined
on a Consolidated basis in accordance with GAAP.

            "Consolidated Lease Expense" means for any period, the aggregate
amount of fixed and contingent rentals payable by the Borrower and its
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, for
such period with respect to leases of real and personal property.

            "Consolidated Net Income" means for any period, net income of the
Borrower and its Subsidiaries, determined on a Consolidated basis in accordance
with GAAP, without giving effect to any non-cash gain, any non-cash loss, or any
reversals or adjustments to, or failure to recognize, revenue due to changes in
applicable U.S. accounting rules and regulations, in each case to the extent
reasonably acceptable to the Agent, including without limitation due to the
implementation, effective as of October 25, 2002, of EITF 02-03 ("Issues
Involved in Accounting for Derivative Contracts Held for Trading Purposes and
Contracts Involved in Energy Trading and Risk Management Activities"), the
effects of which EITF implementation are hereby deemed acceptable to the Agent.

            "Consolidated Shareholders' Equity" means the total of those items
enumerated under the heading "Common Shareholders' Equity" in the Borrower's
relevant balance sheets determined on a Consolidated basis in accordance with
GAAP, consistently applied.

           "Consolidated Total Capitalization" means, as of any date of
determination, the sum of (i) Consolidated Total Indebtedness plus (ii)
Consolidated Shareholders' Equity.

            "Consolidated Total Indebtedness" means all Indebtedness of the
Borrower and its Consolidated Subsidiaries, determined on a Consolidated basis
in accordance with GAAP, consistently applied.

"Dollars" or "$" means the legal tender of the United States of America.

"Encumbrance" means any encumbrance, mortgage, lien, charge, pledge, security
interest, priority payment, conditional sales agreement right, or other title
retention agreement right (including any right under a lease which, in
accordance with GAAP, would be treated as a capitalized item) in, upon or
against any asset of any Person.

"Environmental Law(s)" means any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
Federal, state or local governmental authority relating to the environment or
the release of any materials into the environment, whether now in existence or
hereafter enacted, agreed to, issued or otherwise becoming effective.

"ERISA" means the Employee Retirement Income Security Act of 1974, together with
the regulations thereunder, as now in effect and as hereafter from time to time
amended or any successor statute.

"ERISA Affiliate" means, as of any date, any member of a controlled group of
corporations of which the Borrower or any Subsidiary is a member, which, in any
event together with the Borrower are treated as of such date as a single
employer under Section 414 of the Code.

"Euro Base Rate" means that rate per annum (rounded upward, if necessary, to the
nearest one hundred-thousandth of a percentage point) which represents the
offered rate for deposits in Dollars, for a period of time comparable to such
Interest Period, which appears on the British Bankers' Association Interest
Settlement Rate Page, as displayed as Dow Jones Market, Page 3750, as of 11:00
a.m. (London time) on that day that is two Business Days preceding the first day
of such Interest Period; provided, however, that if the rate described above
does not appear on the Telerate System on any applicable interest determination
date, then the Euro Base Rate for any Interest Period will be determined on the
basis of the offered rates for deposits in Dollars for a period of time
comparable to such Interest Period which are offered by four major banks in the
London interbank market at approximately 11:00 a.m. (London time) on that day
that is two London Business Days preceding the first day of such Interest
Period, as selected by the Agent.  The principal London office of each of four
major London banks will be requested to provide a quotation of its Dollar
deposit offered rate.  If at least two such quotations are provided, the rate
for that date will be the arithmetic mean of the quotations.  If fewer than two
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in Dollars to leading European banks
for a period of time comparable to such Interest Period offered by major banks
in New York City at approximately 11:00 a.m. (New York City time) on that day
that is two London Business Days preceding the first day of such Interest
Period.  In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that the Euro-Rate for the proposed Interest
Period cannot be determined. 

"Euro-Rate" means, with respect to each day during each Interest Period
pertaining to a Loan to which the Euro-Rate Option applies, a rate per annum
determined for such day in accordance with the following formula:

Euro-Rate =                 Euro Base Rate                       

1.00 - Euro-Rate Reserve Percentage

"Euro-Rate Option" means the interest rate option described in item (ii) of
Subsection 2.2b.

            "Euro-Rate Portion" means a Loan, or portion thereof, which bears,
or is to bear, interest at the Adjusted Euro-Rate.

            "Euro-Rate Reserve Percentage" means the maximum aggregate reserve
requirement (including basic, supplemental, marginal and other reserves) which
is imposed on member banks of the Federal Reserve System against Euro-currency
Liabilities as defined in Regulation D.

"Existing Credit Agreement" means the Credit Agreement, dated as of December 19,
2001, among the Borrower, each of the lenders as specified therein, Fleet
National Bank, as agent, PNC Bank National Association, as syndication agent and
First Union National Bank, as documentation agent.

            "Extension Agreement" has the meaning given it in Section 2.6.

            "Extension Date" has the meaning given it in Section 2.6.

            "Event of Default" has the meaning given it in Article VII.

            "Facility Fee" means the fee described in Subsection 2.4a.

            "Facility Fee Rate" means a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as "Exhibit A" and corresponding to the ratings established by both S&P
and Moody's applicable to the Borrower's Senior Ratings at such date of
determination.  For purposes of determining the Facility Fee Rate: (i) if the
Senior Ratings established by Moody's and S&P shall differ, the pricing shall be
based on the higher of the two Senior Ratings unless one of the Senior Ratings
is two or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement the Borrower shall not have a Senior Rating assigned by S&P,
the "Facility Fee Rate" means a rate per annum equal to the annualized rates
referenced above (stated in terms of basis points) that correspond to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement the Borrower shall
not have a Senior Rating assigned by Moody's, the "Facility Fee Rate" means a
rate per annum equal to the annualized rates referenced above (stated in terms
of basis points) that correspond to the ratings established by S&P applicable to
the Borrower's Senior Ratings at such date of determination.

            "Federal Funds Effective Rate" means, for any day, the rate per
annum (based on a year of 360 days and the actual days elapsed and rounded
upward to the nearest 1/100th of 1%) announced by the Federal Reserve Bank of
New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by the Federal Reserve
Bank of New York (or any successor) in substantially the same manner as such
Federal Reserve Bank of New York computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank of New York (or its successor)
does not announce such rate on any day, the "Federal Funds Effective Rate" for
such day shall be the Federal Funds Effective Rate for the last day for which
such rate was announced.

            "Fee Letter" has the meaning set forth in Section 2.4b.

"Fees" means collectively the fees referenced in Section 2.4.

"Fiscal Quarter" means the three-month fiscal period of the Borrower beginning
on each October 1, January 1, April 1 and July 1 and ending on the succeeding
December 31, March 31, June 30 and September 30.

"Fiscal Year" means each fiscal period of the Borrower beginning October 1 and
ending on the succeeding September 30.

"GAAP" means generally accepted accounting principles which shall include, but
not be limited to, the official interpretations thereof as defined by the
Financial Accounting Standards Board, its predecessors and its successors
consistent with those utilized in preparing the audited financial statements
referred to in Section 4.2.

"Governmental Authority" means the government of the United States or the
government of any state or locality therein, any political subdivision or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, or other regulatory bureau, authority, body or entity
of the United States or any state or locality therein, including the Federal
Deposit Insurance Corporation, the Office of the Comptroller of the Currency and
the Board of Governors of the Federal Reserve System, and any central bank of
any other country or any comparable authority.

"Governmental Rule" means any law, statute, rule, regulation, ordinance, order,
judgment, guideline or decision of any Governmental Authority.

            "Guarantors" means the collective reference to each domestic
Subsidiary of the Borrower other than (i) NUI Utilities, (ii) Virginia Gas
Company and its Subsidiaries and (iii) NUI/Caritrade International. 

"Guaranty" or "Guarantee" means any obligation, direct or indirect, by which a
Person undertakes to guaranty, assume or remain liable for the payment or
performance of another Person's obligations, including but not limited to (i)
endorsements of negotiable instruments, (ii) discounts with recourse, (iii)
agreements to pay or perform upon a second Person's failure to pay or perform,
(iv) remaining liable on obligations assumed by a second Person, (v) agreements
to maintain the capital, working capital solvency or general financial condition
of a second Person and (vi) agreements for the purchase or other acquisition of
products, materials, supplies or services, if in any case payment therefor is to
be made regardless of the non-delivery of such products, materials or supplies
or the non-furnishing of such services.

            "Guaranty Agreement" means the Guaranty executed by each Guarantor.

"Hedging Obligations" means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

"Incremental Lender" has the meaning given it in Section 2.1a(ii).

"Indebtedness" as applied to any Person means, without duplication, all
liabilities of such Person for borrowed money (other than trade accounts payable
arising in the ordinary course of business consistent with past practices),
direct or contingent, whether evidenced by a bond, note, debenture or otherwise,
all preferred equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration at any time
during the period ending one year after the term of this Agreement, and all
obligations and liabilities in the nature of a capitalized lease obligation,
deferred purchase price arrangement (other than trade accounts payable in the
ordinary course of business consistent with past practices), title retention
device, letter of credit obligation, Reimbursement Obligation, Hedging
Obligation, reimbursement agreement, Guaranty, obligations relating to
securitization transactions, synthetic lease transactions and sale-leaseback
transactions.

"Insignificant Subsidiary" means a Subsidiary (a) the value of whose assets do
not exceed $5,000,000 at the time of determination and (b) which did not earn at
least $2,000,000 with respect to the most recently ended period of four Fiscal
Quarters.

"Interest Period" means, subject to the provisions of Subsection 2.2c, (i) as to
any Swingline Loans, the period commencing on the date of the Swingline Loan and
ending on the earlier of (a) 30 days thereafter, (b) on demand or (c) on the
Termination Date and (ii) as to any Loans bearing interest at the Euro-Rate
Option, any individual period of one, two, three or six months selected by the
Borrower commencing on the Borrowing Date, conversion date or renewal date of a
Euro-Rate Portion to which such period shall apply.

"Issuing Bank" means Fleet National Bank, in its capacity as issuer of any
Letter of Credit.

"L/C Commitment" means $25,000,000.

"L/C Fee Payment Date" means the last day of each March, June, September and
December.

"L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired face amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 2.15e.

"L/C Participants" means the collective reference to the Lenders other than the
Issuing Bank.

"Lender" has the meaning given in the preamble to this Agreement.

            "Letters of Credit" has the meaning given it in Section 2.15a(i).

"Loans" means each advance of funds by a Lender to the Borrower pursuant to
Section 2.1a or by the Swingline Lender pursuant to Section 2.1f.

"Loan Account" means the loan account maintained by the Agent as more fully
described in Section 2.11.

"Loan Documents" means collectively this Agreement, the Notes, the Guaranty
Agreement, the Applications and any other documents furnished in connection
herewith.

"Loan Request" means a written request for Loans made in accordance with Section
2.1d hereof which request shall be substantially in the form of Exhibit "D"
hereto.

"Mandatory Borrowing" has the meaning given it in Section 2.1f(iii).

"Margin Stock" is defined herein as defined in Regulation U.

"Market Capitalization" has the meaning given it in the definition of "Permitted
Acquisitions" hereunder.

"Material Adverse Change" means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of this Agreement or any of the other Loan Documents,
(b) is or could reasonably be expected to be material and adverse to the
business, properties, assets, financial condition, results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Borrower and its Subsidiaries taken as a whole to duly and punctually pay
their Indebtedness, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Agent or any of the Lenders to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.

"Material Adverse Effect" means, with respect to any Person relative to any
occurrence of whatever nature (including, without limitation, any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding), an effect that results in or causes or has a reasonable likelihood
of resulting in or causing a Material Adverse Change.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Negotiated Swingline Rate" means, as applicable to any Swingline Loan, the rate
per annum as determined by the Swingline Lender and the Borrower on any
applicable interest determination date.

"Net Proceeds" means (i) the aggregate cash consideration received by the
Borrower or a Subsidiary in connection with any transaction referred to in
Section 5.5(iii) less (ii) the reasonable out-of-pocket expenses incurred by the
Borrower or such Subsidiary in connection with such transaction and the amount
of any federal and state taxes incurred in connection with such transaction, in
each case as certified by an Authorized Officer to the Agent at the time of such
transaction.

"New Lender" has the meaning given it in Section 2.1a(ii)

"Notes" means any one or all of the several promissory notes of the Borrower
evidencing Indebtedness of the Borrower under this Agreement which notes are
substantially in the form of Exhibit "B" to this Agreement, including the
Swingline Note, which note is substantially in the form of Exhibit "C" to this
Agreement, together with all extensions, renewals, amendments, modifications,
substitutions and replacements thereto and thereof.

"NUI Capital" means NUI Capital Corp., a Florida corporation.

"NUI/Caritrade International" means NUI/Caritrade International, L.L.C., a
Delaware limited liability company.

"NUI Energy" means NUI Energy, Inc., a Delaware corporation.

"NUI Energy Brokers" means NUI Energy Brokers, Inc., a Delaware corporation.

"NUI Energy Solutions" means NUI Energy Solutions, Inc., a Delaware corporation.

"NUI Environmental" means NUI Environmental Group, Inc., a New Jersey
corporation.

"NUI International" means NUI International, Inc., a Delaware corporation.

"NUI Sales Management" means NUI Sales Management, Inc., a Delaware corporation.

            "NUI Service" means NUI Service, Inc., a New Jersey corporation.

"NUI Telecom" means NUI Telecom, a New Jersey corporation.

"NUI Utilities" means NUI Utilities, Inc., a New Jersey corporation and its
successors and assigns.

"NUI Utilities Credit Agreement" means the Credit Agreement, dated as of the
date hereof, among NUI Utilities, each of the lenders specified therein, and
Fleet National Bank, as the agent.

"Option" means any one or both of the Base Rate Option or the Euro-Rate Option.

"Participant" means any financial institution or other Person to which a Lender
sells a Participation in its Loan.

"Participation" means the sale by a Lender to any Participant of an undivided
interest in all or any part of such Lender's Loan.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor Person.

"Permitted Acquisition" an acquisition by the Borrower or a Guarantor, subject
to the fulfillment of the following conditions:

(i)                  the Total Purchase Price for such acquisition, together
with the aggregate Total Purchase Price paid by the Borrower and the Guarantors
for all other such acquisitions consummated after the date hereof, shall not
exceed an amount equal to the lesser of (A) $30,000,000 or (B) 25% of Market
Capitalization determined as of the close of business on the day prior to the
day on which the applicable acquisition or other similar agreement is executed
and delivered by the Borrower or such Subsidiary, and except that the Borrower
and any Guarantor may acquire the assets of any other Subsidiary.  For purposes
of this definition, "Market Capitalization" means, on any date of determination,
the product of (i) the number of issued and outstanding shares of the Borrower's
common stock on such day times (ii) the closing sale price of such common stock
on such day, as appearing in any regularly published reporting or quotation
service or, if there is no such closing sale price, the market value of such
common stock as reasonably determined by the Agent;

(ii)                With respect to each acquisition, Target EBITDA of the
Target or the assets of the Target being acquired, as applicable, for its most
recently ended fiscal year shall not be less than $1.00;

(iii)               With respect to each acquisition, after giving effect
thereto and to Indebtedness incurred or assumed in connection therewith, the
Borrower shall be in compliance with the provisions of Section 5.3, calculated
on a pro forma basis as of the end of and for the period of four Fiscal Quarters
most recently ended prior to the date of such acquisition;

(iv)              If such acquisition or any series of related acquisitions
involves a Total Purchase Price of more than $5,000,000 in the aggregate, then
no later than (A) 5 Business Days prior to the consummation of each such
Acquisition, the Borrower shall have delivered to the Agent (1) a certificate of
Borrower setting forth the calculations referred to in clause (iii) and (2)
copies of executed counterparts of the applicable acquisition or similar
agreements, (B) promptly following a request therefor, copies of such other
information or documents relating to such acquisition as the Agent shall have
reasonably requested, and (C) if requested by the Agent, promptly following the
consummation of such acquisition, certified copies of the agreements,
instruments and documents referred to above, to the extent the same have been
executed and delivered at the closing of the acquisition; and

(v)                No Potential Default or Event of Default shall have occurred
and be continuing or reasonably be expected to result from such acquisition,
after giving effect thereto and Indebtedness incurred or assumed in connection
therewith.

"Permitted Encumbrance" means, as to any Person, any of the followings

(i)         Encumbrances for taxes, assessments, governmental charges or levies
on any of such Person's properties, which taxes, assessments, governmental
charges or levies are at the time not due and payable or if they can thereafter
be paid without penalty or are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
maintained on the books of such Person in conformity with GAAP;

(ii)        Pledges or deposits to secure payment of workers' compensation
obligations, unemployment insurance, deposits or indemnities to secure public or
statutory obligations or for similar purposes;

(iii)       Encumbrances arising out of judgments or awards against such Person
but only to the extent that the creation of any such encumbrance shall not be an
event or condition which, with or without notice or lapse of time or both, would
cause the Borrower to be in violation of Section 7.7;

(iv)       Mechanics', carriers', workers', repairmen's and other similar
statutory Encumbrances incurred in the ordinary course of such Person's
business, so long as the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings diligently
conducted;

(v)        Security interests in favor of lessors of personal property, which
property is the subject of a true lease between such lessor and such Person;

(vi)       Encumbrances listed on Schedule 5.2, securing Indebtedness permitted
by Section 5.13(d); provided that no such Encumbrance is amended after the date
of this Agreement to cover any additional property or to secure additional
Indebtedness;

(vii)      Easements, rights-of-way, restrictions, leases or subleases to others
or other similar Encumbrances created in the ordinary course of business which
Encumbrances do not interfere in any material respect with the ordinary conduct
of the business of the Borrower and its Subsidiaries;

(viii)      Encumbrances securing (a) the non-delinquent performance of bids,
trade contracts (other than for borrowed money), leases or statutory
obligations, (b) contingent obligations on surety and appeal bonds, and (c)
other non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business, provided all such Encumbrances in the aggregate
would not (even if enforced) cause a Material Adverse Effect on the Borrower and
its Consolidated Subsidiaries taken as a whole;

(ix)        Encumbrances securing Indebtedness of the Borrower and its
Subsidiaries (other than NUI Utilities) permitted by Section 5.13(c) incurred to
finance the purchase of new fixed or capital assets (including pursuant to
capital leases), provided that (1) such Encumbrances shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (2) such Encumbrances do not at any time encumber any property other
than the property financed by such Indebtedness, and (3) the Encumbrances are
not modified to secure other Indebtedness and the amount of Indebtedness secured
thereby is not increased;

(x)        Encumbrances on the property or assets of a corporation which becomes
a Subsidiary after the date hereof securing Indebtedness permitted by Section
5.13(g), provided that (1) such Encumbrances existed at the time such
corporation became a Subsidiary and were not created in anticipation of the
acquisition, (2) any such Encumbrances do not by their terms cover any property
or assets after the time such corporation becomes a Subsidiary which were not
covered immediately prior thereto and (3) any such Encumbrances do not by their
terms secure any Indebtedness other than Indebtedness existing immediately prior
to the time such corporation becomes a Subsidiary;

(xi)        Encumbrances securing Indebtedness of the Borrower and its
Subsidiaries permitted by Section 5.19 incurred in connection with
sale/leaseback transactions, provided that (1) such Encumbrances shall be
created substantially simultaneously with such sale/leaseback transaction, (2)
such Encumbrances do not at any time encumber any property other than the
property leased, and (3) the Encumbrances are not modified to secure other
Indebtedness and the amount of Indebtedness secured thereby is not increased;

(xii)       Existing Encumbrances on the property or assets acquired in a
Permitted Acquisition securing Indebtedness of the type permitted by Section
5.13(c), provided that (1) such Encumbrance existed prior to such Permitted
Acquisition, (2) any such Encumbrances do not by their terms cover property or
assets other than those acquired in the Permitted Acquisition, and (3) any such
Encumbrances do not by their terms secure Indebtedness other than Indebtedness
of the type permitted by Section 5.13(c) existing prior to such Permitted
Acquisition;

(xiii)      Encumbrances created or deemed to exist in connection with a
securitization transaction if permitted hereunder, provided such Encumbrance
relates solely to the applicable securitization receivables actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to such
securitization transaction; and

(xiv)      An Encumbrance securing Indebtedness of the Borrower or the Saltville
Member permitted by Section 5.13(n), provided that (1) such Encumbrance shall be
created substantially simultaneously with the consummation of the Compressor
lease or purchase financing transaction, (2) such Encumbrance does not at any
time encumber any property other than the Compressor and (3) such Encumbrance is
not modified to secure other Indebtedness and the amount of Indebtedness secured
thereby is not increased.

"Permitted Investments" means

(a)       marketable direct obligations issued or unconditionally guaranteed by
the United States of America or issued by any agency thereof and backed by the
full faith and credit of the United States of America;

(b)       marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof and, at the time of acquisition, having one of the two
highest ratings generally obtainable from either S&P or Moody's;

(c)       commercial paper, at the time of acquisition, having a rating of A-1
(or the equivalent) or higher from S&P and P-1 (or the equivalent) or higher
from Moody's; or

(d)       mutual funds, the assets of which are primarily invested in items of
the kind described in clauses (a), (b) and (c) of this definition;

provided in each case, that such obligations are payable in Dollars and such
Permitted Investments by the Borrower and its Subsidiaries are in accordance
with Governmental Rules.

"Permitted Transferee" has the meaning given it in Section 7.10.

"Person" means any individual, partnership, corporation, trust, joint venture,
banking association, unincorporated organization or any other entity or
enterprise or government or department or agency thereof.

"Plan" means an employee pension benefit plan (other than a multiemployer plan)
which is maintained by the Borrower or any ERISA Affiliate for employees of the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 302 of ERISA and Section
412 of the Code.

"Portion" means, with respect to any outstanding Loans, either the Base Rate
Portion thereof, the Euro-Rate Portion thereof, or both, as the case may be.

"Potential Default" means an event which, with the passage of time or the giving
of notice or both, shall be an Event of Default.

"Prime Rate" means the variable interest rate per annum announced from time to
time by Fleet National Bank as its prime rate, which rate is a reference rate
and may not be the lowest rate of interest then being charged by Fleet National
Bank to its commercial borrowers.

"Proposed Lender" has the meaning given it in Section 2.1a(ii).

"PUHCA" has the meaning given it in Section 3.14.

"Purchasing Lender" has the meaning given it in Subsection 9.6a.

"Register" has the meaning given it in Subsection 9.6b.

"Regulation D" means Regulation D promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 204 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation T" means Regulation T promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 220 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation U" means Regulation U promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 221 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation X" means Regulation X promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 224 et seq.) as such regulation is now in
effect and as may hereafter be amended.

            "Reimbursement Obligation" means the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 2.15(e) for amounts drawn under
Letters of Credit.

"Reportable Event" means any one or more events, defined in Section 4043(b) of
ERISA and in 29 C.F.R. Part 2615, other than an event for which the requirement
for the 30 day notice to the PBGC is waived.

"Required Lenders" means as of a particular date (i) prior to the termination of
the Commitments, the Lenders whose Commitment Percentages aggregate at least
fifty-one percent (51%) of the aggregate Commitment Percentages of all the
Lenders and (ii) after the termination of the Commitments, fifty-one (51%) of
the aggregate principal amount of the Revolving Extensions of Credit at the
particular time outstanding.

            "Restricted Payments" has the meaning given to it in Section 5.1.

            "Restricted Subsidiary" means, individually, any of NUI Utilities,
Virginia Gas Company, any Subsidiary of Virginia Gas Company, NUI/Caritrade
International, or HPMT Hungarian Portfolio Management and Trading, LLC and
"Restricted Subsidiaries" means, collectively, NUI Utilities, Virginia Gas
Company, each Subsidiary of Virginia Gas Company, NUI/Caritrade International
and HPMT Hungarian Portfolio Management and Trading, LLC. 

"Revolving Credit" has the meaning assigned to it in Section 2.1, as the same
may be reduced pursuant to Section 2.10 and 7.11.

"Revolving Extensions of Credit" means as to any Lender at any time, an amount
equal to the sum of (a) all Loans  made by such Lender, (b) its Swingline
Exposure and (c) such Lender's Commitment Percentage of the L/C Obligations then
outstanding.

"S&P" means Standard & Poor's Rating Group, a division of McGraw-Hill, Inc. and
its successors.

            "Saltville JV" means Saltville Gas Storage Company L.L.C., a
Virginia limited liability company.

            "Saltville Member" means NUI Saltville Storage, Inc., a Delaware
corporation.

"Senior Ratings" means, with respect to any Person, the long term senior
unsecured public debt ratings in effect from time to time as assigned by Moody's
and S&P, as the case may be.

"Subsidiary" means, as to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the
outstanding stock or other applicable ownership interest having by the terms
thereof ordinary voting power to elect a majority of the Board of Directors or
other managers of such corporation, partnership, limited liability company, or
other entity is at the time directly or indirectly owned or controlled by such
Person and/or by one or more Subsidiaries of such Person.

"Swingline Exposure" means at any time, in respect of any Lender, an amount
equal to the aggregate principal balance of Swingline Loans at such time 
multiplied by such Lender's Commitment Percentage at such time.

"Swingline Lender" means Fleet National Bank, in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity.

"Swingline Loan" means any Loan that, at any time, bears interest at a rate
based upon the Negotiated Swingline Rate.

"Swingline Note" has the meaning specified inSection 2.1f(i).

"Target" any Person or any division of a Person whose equity interests or assets
of which are proposed to be acquired in connection with a Permitted Acquisition.

"Target EBITDA" for any period, as to the Target in the case of an acquisition
of equity interests or all assets of a Target, or attributable to assets being
purchased from the Target in the case of an acquisition of less than all of the
assets of a Target, net income for such period plus, without duplication and to
the extent reflected as a charge in the statement of such net income for such
period, the sum of (a) income tax expense, (b) interest expense, and (c)
depreciation and amortization expense, all calculated in accordance with GAAP
consistently applied and as may be adjusted to give effect to cost savings as a
result of the acquisition to the extent agreed to in writing by the Agent.  For
the purposes of this definition, net income shall be calculated without giving
effect to any non-cash gain, any non-cash loss, or any reversals or adjustments
to, or failure to recognize, revenue due to changes in applicable U.S.
accounting rules and regulations, in each case to the extent reasonably
acceptable to the Agent, including without limitation due to the implementation,
effective as of October 25, 2002, of EITF 02-03 ("Issues Involved in Accounting
for Derivative Contracts Held for Trade Purposes and Contracts Involved in
Energy Trading and Risk Management Activities"), the effects of which EITF
implementation are hereby deemed acceptable to the Agent.

"Termination Date" means February 11, 2004, unless earlier terminated in
accordance with the terms hereof.

"Termination Proceedings" means any action taken by the PBGC under ERISA to
terminate any plan.

"TIC Enterprises" means T.I.C. Enterprises, L.L.C., a Delaware limited liability
corporation.

"Total Commitment" means the aggregate amount of the Commitments of all Lenders,
as in effect from time to time. 

"Total Purchase Price" means the "purchase price" for any acquisition including,
without limitation, but without duplication, (a) all cash payable by the
Borrower or any of its Subsidiaries to the seller or affiliate of the seller at
the closing of the acquisition; (b) all Indebtedness incurred by the Borrower or
any of its Subsidiaries in favor of any seller or affiliate of any seller; (c)
all Indebtedness and other liabilities of or related to the Target that are
assumed by the Borrower or any of its Subsidiaries, or subject to which the
acquired assets are acquired, or (in the case of an equity security purchase or
merger) that remain unpaid at the closing of the acquisition; and (d) the
maximum amount of all contingent future cash payments or other cash
consideration payable within the 12-month period following the closing of the
acquisition and not otherwise described in this definition, including without
limitation cash "earn-out" payments and cash amounts payable upon disposition of
the acquired business (unless the Required Lenders shall otherwise agree), but
specifically excluding any equity securities of the Borrower and warrants,
options, and other rights to acquire equity securities of the Borrower issued at
the closing of the acquisition.  For purposes of clause (d) of the preceding
sentence, the maximum amount of any payment or other consideration specified
therein shall be the maximum amount provided for in the relevant agreement, or,
if no maximum amount is so provided, the amount reasonably estimated by Borrower
on the basis of assumptions and calculations provided in writing to the Agent
and approved by it.  Such assumptions shall include reasonable projections of
any measure of financial or other performance that enters into the calculation
of the amount of any such payment or other consideration but shall not include
any assumption that any other future event that is a condition to such payment
or consideration (such as the later disposition of the acquired business or a
public or private offering of securities) will not occur. 

                "Total Revolving Extensions of Credit" means, at any time, the
aggregate amount of the Revolving Extensions of Credit of the Lenders
outstanding at such time.

"Transfer Effective Date" has the meaning given it in each respective Assignment
and Assumption Agreement.

"Transferor Lender" has the meaning given it in Subsection 9.6a.

"UBS" means Utility Business Services, Inc., a New Jersey corporation.

"Uniform Customs" means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as may
be amended from time to time.

"Virginia Gas Company" means Virginia Gas Company, Inc., a Delaware corporation.

1.2       GAAP Definitions Accounting terms used herein but not defined herein
shall have the meanings ascribed to them under GAAP consistent with those
utilized in preparing the audited financial statements referred to in Section
4.2.

1.3       Other Definitional Conventions and Rules of Construction.  (i) The
words "hereof", "herein" and "hereunder" and words of similar import when used
in this Agreement shall, unless otherwise expressly specified, refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section and Subsection references are to this Agreement unless
otherwise expressly specified. 

(ii)        All terms defined in this Agreement in the singular shall have
comparable meanings when used in plural, and vice versa, unless otherwise
specified.

(iii)       The word "or" as used herein shall mean and connote nonexclusive
alternatives, unless expressly stated or the context clearly requires otherwise.

ARTICLE II. THE LOANS

2.1       The Revolving Credit

2.1a     Loans. 

(i)         Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Loans to the Borrower at any time from time to time on or after the date
hereof to, but not including, the Termination Date, provided that the aggregate
principal amount of each Lender's Loans outstanding hereunder to the Borrower,
when added to such Lender's Commitment Percentage of the then outstanding L/C
Obligations, shall not exceed at any one time the amount equal to such Lender's
Commitment Percentage of the Total Commitments then in effect and provided,
further, that no Loans shall be made if it would cause the Total Revolving
Extensions of Credit to exceed the Total Commitments (the "Revolving Credit"). 
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1a. The aggregate amount of the Commitments on the Closing Date is
$38,076,923.10.  All Loans outstanding on the Termination Date shall become due
and payable in full on such date. 

(ii)        The Borrower may, at its sole expense and effort after consulting
with the Agent, request: (a) one or more Lenders reasonably acceptable to the
Agent to increase (in the sole and absolute discretion of each such Lender) the
amount of their respective Commitments and/or (b) one or more other lending
institutions acceptable to the Agent (each, a "New Lender") to become "Lenders"
and extend Commitments hereunder (each such Lender and each New Lender being
herein referred to as a "Proposed Lender").  To request an increase pursuant to
this Section 2.1a(ii), the Borrower shall submit to the Agent an Increase
Request, in the form annexed hereto as Exhibit "K", signed by the Borrower,
which shall be irrevocable and shall specify, as the case may be:  (A) each such
Lender and the amount of the proposed increase in its Commitment, and/or (B) the
proposed Commitment for such New Lender.  Promptly following receipt of an
Increase Request, the Agent shall advise each Lender of the details thereof.  If
one or more of such Proposed Lenders shall have unconditionally agreed to such
Increase Request in a writing delivered to the Borrower and the Agent (each such
existing Lender and New Lender being hereinafter referred to as an "Incremental
Lender"), then:  (1) each such Incremental Lender which shall then be an
existing Lender shall have its Commitment increased by the amount set forth in
such Increase Request, and (2) each such New Lender shall be and become a
"Lender" hereunder having a Commitment equal to the amount set forth therefor in
such Increase Request, provided, however, that in each such case:  (I)
immediately before and after giving effect thereto, no Potential Default or
Event of Default shall or would exist, (II) each such Incremental Lender shall
have executed and delivered to the Agent, a supplement to this Agreement
providing for its increased Commitment or its Commitment, as applicable, in form
approved by the Agent, (III) immediately after giving effect thereto, the Total
Commitment under this Agreement shall not exceed $53,076,923.10, (IV)
immediately after giving effect to the Increase Request, the Total Commitment of
the Borrower under this Agreement, together with (a) the "Total Commitment" for
NUI Utilities under the NUI Utilities Credit Agreement and (b) the aggregate
principal amount of Indebtedness incurred by NUI Utilities (and, without
duplication, any corresponding commitments to extend credit to NUI Utilities)
pursuant to Section 5.13(h)(1) and 5.13(h)(2), shall not exceed $195,000,000 at
any time, (V) each such Increase Request shall be in an aggregate minimum amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof, and (VI)
the Commitment extended by any such Incremental Lender which is a New Lender
shall be in a minimum amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.

(iii)       Simultaneously with each increase in the aggregate amount of the
Commitments under this Section 2.1a(ii), each Incremental Lender shall, to the
extent necessary, purchase from each other Lender, and each other Lender shall
sell to each Incremental Lender, in each case at par and without representation,
warranty, or recourse (in accordance with and subject to the restrictions
contained in Section 9.6), such principal amount of the Revolving Extensions of
Credit of such other Lender, together with all accrued and unpaid interest
thereon, as will result, after giving effect to such transaction, in each
Lender's Commitment Percentage of Revolving Extensions of Credit outstanding
being equal to such Lender's Commitment Percentage of all Revolving Extensions
of Credit, provided that each such assignor Lender shall have received (to the
extent of the interests, rights and obligations assigned) payment of the
outstanding principal amount of its Loans, accrued interest thereon, accrued
fees, commissions and all other amounts payable to it under the Loan Documents
from the applicable assignee Lenders (to the extent of such outstanding
principal and accrued interest, fees and commissions) or the Borrower (in the
case of all other amounts).

2.1b     Commitment of Each Lender.  Each Lender agrees, for itself only, and
subject to the terms and conditions of this Agreement, to make Loans to the
Borrower from time to time not to exceed an aggregate principal amount at any
one time outstanding equal to the amount of its respective Commitment Percentage
of the Revolving Credit.  The obligations of each Lender hereunder are several. 
The failure of any Lender to perform its obligations hereunder shall not affect
the obligations of the Borrower, or any other Lender, to any other party nor
shall the Borrower, or any other Lender, be liable for the failure of such
Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Loans hereunder on or after the Termination Date.

2.1c     Notes.  The obligation of the Borrower to repay, on or before the
Termination Date, the aggregate unpaid principal amount of all Loans shall be
evidenced by the several Notes, each substantially in the form of Exhibit "B"
hereto, drawn by the Borrower to the order of a Lender in the maximum amount of
such Lender's Commitment.  The principal amount actually due and owing to a
Lender at any time shall be the then aggregate unpaid principal amount of all
Loans made by such Lender as shown on the Loan Account established and
maintained by the Agent in accordance with Section 2.11.  Each Note shall be
dated the date hereof and shall be delivered to the Lenders on such date.

2.1d     Loan Request.  Except as otherwise provided herein, the Borrower may
from time to time prior to the Termination Date request the Lenders to make
Loans to the Borrower by the delivery to the Agent, not later than 12:00 Noon
(eastern time) (i) three Business Days prior to the proposed Borrowing Date with
respect to the making of Loans to which the Euro-Rate Option applies for any
Loans and (ii) one Business Day prior to the proposed Borrowing Date with
respect to the making of a Loan to which the Base Rate Option applies of a duly
completed request therefor substantially in the form of Exhibit "D" hereto or a
request by telephone immediately confirmed in writing by letter, facsimile or
electronic transmission in such form (each, a "Loan Request"), it being
understood that the Agent may rely on the authority of any person making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans to be
made on such Borrowing Date, which amount, as to Base Rate Portions, shall be in
integral multiples of $100,000 and not less than $500,000 and, as to Euro-Rate
Portions, shall be in integral multiples of $100,000 and not less than
$1,000,000; (iii) whether the Euro-Rate Option or the Base Rate Option shall
apply to the proposed Loans to be made on such Borrowing Date; and (iv) in the
case of Loans to which the Euro-Rate Option applies, an appropriate Interest
Period for each Euro-Rate Portion of the Loans to be made on such Borrowing
Date.

2.1e     Making Loans.  The Agent shall, promptly after receipt by it of a Loan
Request pursuant to Section 2.1d (but not later than 3:00 P.M. (eastern time)
one Business Day preceding any Borrowing Date for Loans bearing interest at the
Base Rate Option and 2:00 P.M. (eastern time) on the third Business Day
preceding any Borrowing Date for which any Portion of the Loans to be made on
such Borrowing Date bears interest at the Euro-Rate Option), notify the Lenders
of its receipt of such Loan Request specifying: (i) the proposed Borrowing Date
and the time and method of disbursement of such Loan; (ii) the amount and type
of such Loan and the applicable Euro-Rate Portions and Interest Periods (if
any); and (iii) the apportionment among the Lenders of the Loans as determined
by the Agent in accordance with Section 2.1b hereof.  Each Lender shall remit
the principal amount of each Loan to the Agent such that the Agent is able to,
and the Agent shall, to the extent the Lenders have made funds available to it
for such purpose, fund such Loan to the Borrower in Dollars and immediately
available funds in an account specified by the Borrower to the Agent prior to
2:00 P.M. (eastern time) on the Borrowing Date, provided that if any Lender
fails to remit such funds to the Agent in a timely manner, or any Lender fails
to advise the Agent of its intention not to fund, then the Agent may elect in
its sole discretion to fund with its own funds the Loan of such Lender on the
Borrowing Date, subject to the provisions of Section 8.3 below.

2.1f      Swingline Loans

 

(i)         During the Commitment Period, the Swingline Lender agrees, on the
terms and conditions set forth in this Agreement, to lend to the Borrower from
time to time amounts that will not result in (x) the aggregate principal amount
of outstanding Swingline Loans at any time exceeding $7,500,000, or (y) the
Total Revolving Extensions of Credit at any time exceeding the Total
Commitments.  Interest on such Swingline Loans shall accrue for each day during
the Interest Period applicable thereto at the Negotiated Swingline Rate.  Each
Swingline Loan shall mature, and the principal amount thereof shall be due and
payable, on the last day of the Interest Period applicable to such Swingline
Loan or upon demand.  Accrued interest on each Swingline Loan shall be due and
payable on the third Business Day following the end of each calendar month, at
maturity or on demand.  Swingline Loans may be repaid and reborrowed.  Swingline
Loans may be prepaid at any time, without premium or penalty, provided that
notice shall be given not later than 12:00 noon (eastern time) on the date of
prepayment.  The Swingline Loans shall be evidenced by a promissory note in the
form of Exhibit "C" hereto (as amended, supplemented or modified from time to
time, the "Swingline Note").

(ii)        In order to request a Swingline Loan, the Borrower shall notify the
Agent of such request not later 12:00 noon, New York City time on the day of a
proposed Swingline Loan, specifying the proposed date (which shall be a Business
Day) and amount of the requested Swingline Loan (which shall be in a minimum
amount of $100,000).  Such request for a proposed Swingline Loan shall be made
by delivery to the Agent of a duly completed request therefore substantially in
the form of Exhibit "E" hereto or a request by telephone immediately confirmed
in writing by letter, facsimile or electronic transmission in such form, it
being understood that the Swingline Lender may rely on the authority of any
person making such a telephonic request without the necessity of receipt of such
written confirmation.  The Agent will promptly advise the Swingline Lender of
any such notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to a deposit
account of Borrower with the Swingline Lender (or, if so requested by the
Borrower, by means of wire transfer of immediately available funds to such other
bank account of the Borrower as Borrower shall designate) by 3:00 p.m. (eastern
time) on the requested date of such Swingline Loan. 

(iii)       On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that its outstanding Swingline Loans
shall be repaid with a borrowing of Loans (provided that each such notice shall
be deemed to have been automatically given upon the occurrence of an Event of
Default under Section 7.3 or upon the exercise of any of the remedies provided
in Section 7.12), in which case a borrowing of Loans bearing interest at the
Adjusted Base Rate (each such borrowing, a "Mandatory Borrowing") shall be made
on the immediately succeeding Business Day by all Lenders pro rata based on each
Lender's Commitment Percentage, and the proceeds thereof shall be applied
directly to repay the Swingline Lender for such outstanding Swingline Loans. 
Each Lender hereby irrevocably agrees to make Loans bearing interest at the
Adjusted Base Rate upon one Business Day's notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding:
(a) that the amount of the Mandatory Borrowing may not comply with the minimum
borrowing amount otherwise required hereunder, (b) whether any conditions
specified in Section 6.1 are then satisfied, (c) whether a Potential Default or
an Event of Default has occurred and is continuing, and (d) the date of such
Mandatory Borrowing.  In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Lender (other than the Swingline Lender)
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such assignment of the outstanding Swingline Loans as shall be
necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their respective Commitment Percentages, provided that all interest payable
on the Swingline Loans shall be for the account of the Swingline Lender until
the date the respective assignment is purchased and, to the extent attributable
to the purchased assignment, shall be payable to the Lender purchasing same from
and after such date of purchase.

 

2.2       Interest Rates, Interest Payment and Certain Provisions Relating to
Interest and Fees.  

2.2a     Payments of Interest.  The Borrower shall pay interest on the principal
amount of the Loans from time to time outstanding hereunder, from the date
thereof until payment in full, at the rates of interest determined pursuant to
this Section 2.2. The Borrower shall pay accrued interest on the unpaid
principal balance of the Loans in arrears: (i) with respect to each Base Rate
Portion, at the Adjusted Base Rate on the last Business Day of each Fiscal
Quarter during the term thereof, (ii) with respect to each Euro-Rate Portion, at
the Adjusted Euro-Rate on the last day of each Interest Period as provided for
in Subsection 2.2(b)(ii) (provided, however, if the Interest Period chosen for a
Euro-Rate Portion exceeds three  months, interest on that Euro-Rate Portion
shall be due and payable on the day which is (A) three months after the first
day of such Interest Period and (B) the last day of such Interest Period), and
(iii) with respect to all such Portions, at the applicable interest rate (A)
when due, at maturity, whether by acceleration or otherwise, and (B) after
maturity, on demand until paid in full.

2.2b     Interest Rate Options.  The unpaid principal amount of the Loans shall
bear interest, for each day until due, at one or more rates of interest selected
by the Borrower from among the Options set forth below; it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Options to apply simultaneously to different Portions of the Loans and
may select different Interest Periods to apply simultaneously to different
Portions of the Euro-Rate Portions of the Loans.

(i)         Base Rate Option:  A rate of interest per annum (computed upon the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed) equal to the sum of (A) the Base Rate plus (B) the Applicable Base
Rate Margin from time to time in effect (the "Adjusted Base Rate").  The rate of
interest per annum under the Base Rate Option shall be adjusted automatically,
from time to time, upon each change in the Adjusted Base Rate.

(ii)        Euro-Rate Option:  A rate of interest per annum (computed on the
basis of a year of 360 days and the actual number of days elapsed) equal to the
sum of (A) the Euro-Rate plus (B) the Applicable Euro-Rate Margin from time to
time in effect (the "Adjusted Euro-Rate").  The Adjusted Euro-Rate for each
Euro-Rate Portion then outstanding shall be adjusted automatically, from time to
time, effective upon each change in the Applicable Euro-Rate Margin resulting
from an increase or decrease in utilization of the Commitments.

2.2c     Interest Periods; Limitations on Elections.  At any time when the
Borrower shall select, convert to or renew at the Euro-Rate Option with respect
to all or any Portion of the outstanding Loans, it shall fix one or more
Interest Periods during which such Option(s) shall apply.  All of the foregoing,
however, is subject to the following:

(i)         any Interest Period which would otherwise end on a day which is not
a Business Day shall be extended to the next Business Day unless such Business
Day falls in the succeeding calendar month in which case such Interest Period
shall end on the next preceding Business Day; and

(ii)        any Interest Period which begins on the last day of a calendar month
or on a day for which there is no numerically corresponding day in the
subsequent calendar month during which such Interest Period is to end shall end
on the last Business Day of such subsequent month.

In addition, elections by the Borrower of the Euro-Rate Option shall be subject
to the following further limitations:

(i)         If an Interest Period is elected with regard to amounts outstanding
under the Revolving Credit and such Interest Period would end after the
Termination Date, such Interest Period shall end on the Termination Date; and

(ii)        At no time may there be more than ten Interest Periods in effect
relating to Loans.

2.2d     Election, Conversion or Renewal of Interest Rate Options.  Elections of
or conversions to the Base Rate Option shall continue in effect until converted
to the Euro-Rate Option as hereinafter provided.  Elections of, conversions to
or renewals of the Euro-Rate Option shall expire as to each Euro-Rate Portion at
the expiration of the applicable Interest Period.

At any time, with respect to any Base Rate Portion, or at the expiration of the
applicable Interest Period, with respect to any Euro-Rate Portion, the Borrower
(subject to Subsection 2.2c) may cause all or any part of the principal amount
of such Portion to be converted to and/or (in the case of a Euro-Rate Portion)
to be renewed under the Euro-Rate Option by notice to each of the Lenders as
hereinafter provided.  Such notice (i) shall be irrevocable; (ii) shall be given
not later than 11:00 A.M. (eastern time) in the case of a conversion to or
renewal of, either in whole or in part, the Euro-Rate Option on the third
Business Day prior to the proposed effective date for the conversion or renewal
and (iii) shall set forth:

(A)       the effective date of such conversion or renewal, which shall be a
Business Day;

(B)       the new Interest Period(s) selected; and

(C)       with respect to each such Interest Period, the aggregate principal
amount of the corresponding Euro-Rate Portion.

At the expiration of each Interest Period, any part (including the whole) of the
principal amount of the corresponding Euro-Rate Portion as to which no notice of
conversion or renewal has been received as provided above, shall automatically
be converted to the Base Rate Option.

2.2e     Notification of Election of an Interest Rate Option.  The Borrower, by
an Authorized Officer, shall notify the Agent of (i) each election or renewal of
an Option and each conversion from one Option to another, (ii) the Portion of
the Loans then outstanding to be allocated to each Option and (iii) where
relevant, the Interest Periods applicable to each Option, by communication as
provided for in this Agreement.  Any such communication may be oral or written
and if oral, it shall be followed immediately by written confirmation of such
Option election executed by an Authorized Officer.

2.2f      Interest After Maturity.  After the principal amount of all or any
part of the Base Rate Portions of the Loans shall have become due and payable,
whether by acceleration or otherwise and whether or not judgment has been
entered against the Borrower thereon, all Base Rate Portions shall bear interest
at a rate per annum which shall be two hundred (200) basis points (2%) per annum
above the rate otherwise in effect under the Base Rate Option, such interest
rate to change automatically from time to time, effective as of the effective
date of each change in the Base Rate.  After the principal amount of all or any
part of the Euro-Rate Portions of the Loans shall have become due and payable,
whether by acceleration or otherwise and whether or not judgment has been
entered against the Borrower thereon, all such Euro-Rate Portions shall bear
interest (i) until the end of the then current Interest Period, at a rate per
annum which shall be two hundred (200) basis points (2%) per annum above the
rate otherwise in effect under the Euro-Rate Option, and (ii) at the end of the
then current Interest Period, and thereafter at the sum of (A) the Adjusted Base
Rate plus (B) two hundred (200) basis points (2%) per annum.

2.3       Yield-Protection, Capital Adequacy and Miscellaneous Provisions
Relating to Euro-Rate.

2.3a     Yield Protection.  Notwithstanding other provisions of this Section
2.3:

(i)         If any Governmental Rule (including, without limitation, Regulation
D), or if any change therein on or after the date hereof, or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, shall:

(A) subject any Lender to any tax, levy, impost, charge, fee, duty, deduction or
withholding of any kind with respect to payments of principal or interest or
other amounts due hereunder or pursuant to any Note, any Letter of Credit or any
Application (other than any tax imposed or based upon the income of a Lender and
payable to any Governmental Authority in the United States of America or any
state thereof); or

(B)       change the basis of taxation of any Lender with respect to payments of
principal or interest or other amounts due hereunder or pursuant to any Note,
any Letter of Credit or any Application (other than any change which affects,
and only to the extent that it affects, the taxation by the United States or any
state thereof of the total net income of such Lender); or

(C)       impose, modify or deem applicable any reserve, special deposit or
similar requirements against assets held by any Lender applicable to the
Commitment or Loans made hereunder (other than such requirements which are
included in the determination of the applicable rate of interest hereunder); or

(D)       impose upon any Lender any other obligation or condition with respect
to this Agreement, and the result of any of the foregoing is to increase the
cost to the affected Lender, reduce the income receivable by the affected
Lender, reduce the rate of return on the affected Lender's capital, or impose
any expenses upon the affected Lender, all with respect to any of the Loans (or
any portion thereof) or the issuance of or participation in any Letter of Credit
by an amount which the affected Lender reasonably deems material, and if the
affected Lender is then demanding similar compensation for such occurrences from
other borrowers who are similarly situated and who have a similar relationship
with the affected Lender and from which the affected Lender has the right to
demand such compensation, then and in any such case:

(1)        the affected Lender shall promptly notify the Borrower of the
happening of such event;

(2)        the Borrower shall pay to the affected Lender, within 30 days
following demand, such amount as will compensate the affected Lender for such
reduction in its rate of return; and

(3)        the Borrower may pay the affected portion of the affected Lender's
Loans in full without the payment of any additional amount, including prepayment
penalties, other than amounts payable on account of the affected Lender's
out-of-pocket losses (including funding loss, if any, as provided in Section
2.9) which are not otherwise provided for in subparagraph (2) immediately above.

(ii)        A certificate (in reasonable detail) as to the increased cost or
reduced amount as a result of any event mentioned in this Subsection 2.3a shall
be promptly submitted by the affected Lender to the Borrower in accordance with
the provisions hereof.  Such certificate shall be prima facie evidence as to the
amount of such increased cost or reduced amount.

2.3b     Capital Adequacy.  If, after the date hereof, (i) any adoption of or
any change in or in the interpretation of any Governmental Rule, or (ii)
compliance with any Governmental Rule of any Governmental Authority exercising
control over banks or financial institutions generally or any court of competent
jurisdiction, requires that the Commitment (including, without limitation,
obligations in respect of any Loans) hereunder be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by any Lender or any corporation controlling any Lender
(a "Capital Adequacy Event"), the result of which is to reduce the rate of
return on a Lender's capital as a consequence of its Commitment to a level below
that which the affected Lender could have achieved but for such Capital Adequacy
Event, taking into consideration the Lender's policies with respect to capital
adequacy, by an amount which the affected Lender reasonably deems to be
material, the affected Lender shall promptly deliver to the Borrower a statement
(in reasonable detail) of the amount necessary to compensate the affected Lender
or the reduction in the rate of return on its capital attributable to its
Commitment (the "Capital Compensation Amount").  The affected Lender shall
determine the Capital Compensation Amount in good faith, using reasonable
attribution and averaging methods.  Each affected Lender shall from time to time
notify the Borrower of the amount so determined.  Each such notification shall
be prima facie evidence of the amount of the Capital Compensation Amount set
forth therein, and such Capital Compensation Amount shall be due and payable by
the Borrower to the affected Lender 30 days after such notice is given.  As soon
as practicable after any Capital Adequacy Event, the affected Lender shall
submit to the Borrower estimates of the Capital Compensation Amounts that would
be payable as a function of the affected Lender's Commitment hereunder.

2.3c     Euro-Rate Unascertainable.  If, on any date on which the Adjusted
Euro-Rate would otherwise be set, the Agent reasonably shall have determined
(which determination shall be final and conclusive) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining the Euro-Rate, the Agent shall give prompt
notice of such determination to the Borrower and the Lenders and, until the
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such determination no longer exist, the right of the Borrower to borrow
under, convert to or renew the Euro-Rate Option shall be suspended.  Any notice
of borrowing under, conversion to or renewal of the Euro-Rate Option which was
to become effective during the period of such suspension shall be treated as a
request to borrow under, convert to or renew at the Base Rate Option with
respect to the principal amount therein specified.

2.3d     Illegality.  If a Lender shall determine in good faith (which
determination shall be final and conclusive) that compliance by such Lender with
any applicable law, treaty or other Governmental Rule (whether or not having the
force of law), or the interpretation or application thereof by any Governmental
Authority, has made it unlawful for such Lender to make or maintain the Loans
under the Euro-Rate Option (including but not limited to acquiring Eurodollar
liabilities to fund such Loans), such Lender shall give notice of such
determination to the Borrower and the other Lenders.  Notwithstanding any
provision of this Agreement to the contrary, unless and until the affected
Lender shall have given notice to the Borrower and the other Lenders that the
circumstances giving rise to such determination no longer apply:

(i)         with respect to any Interest Periods thereafter commencing, interest
on the Loans bearing interest at the Adjusted Euro-Rate (whichever one or more
have been determined by the affected Lender to be unlawful) shall, unless the
Borrower shall have selected a different Option which is then available, be
computed and payable under the Base Rate Option; and

(ii)        on such date, if any, as shall be required by law, any Loans bearing
interest at the Adjusted Euro-Rate then outstanding shall be automatically
converted to the Base Rate Option, and the Borrower shall pay to the affected
Lender the accrued and unpaid interest on such Loans to (but not including) the
date of such conversion at the applicable interest rate or rates in effect for
such Loans prior to such conversion.

2.3e     Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.3a, 2.3b or 2.3d with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.3a, 2.3b or 2.3d.  In determining whether designating another lending office
would cause such Lender or its lending office(s) to suffer economic
disadvantage, such Lender may disregard any economic disadvantage that the
Borrower agrees in form and substance satisfactory to such Lender to indemnify
and hold such Lender harmless therefrom.

2.4       Fees.

2.4a     Facility Fee.  The Borrower agrees to pay to the Lenders, on a pro rata
basis, beginning on March 31, 2003, and continuing quarterly in arrears
thereafter on the last day of each June, September, December and March during
the term hereof to and including the Termination Date, a facility fee (the
"Facility Fee") calculated at a rate per annum equal to the Facility Fee Rate on
the daily (computed at the opening of business) average amount of the Commitment
for the quarter then ending; provided, however, the first payment under this
Subsection 2.4b shall be only for the actual number of days elapsed between the
Closing Date and March 31, 2003, and the last payment under this Subsection 2.4b
shall be only for the actual number of days elapsed between the last quarterly
payment date and the Termination Date.  If there isany change in the Facility
Fee Rate applicable during the quarter, the Facility Fee shall be calculated
with respect to each period that the Facility Fee Rate was in effect during such
quarter.

2.4b     Certain Other Fees.  The Borrower agrees (i) to pay to the Agent for
the account of the Agent or the Lenders, as applicable, the fees set forth in
that certain letter agreement among the Borrower, the Agent, NUI Utilities and
Fleet Securities Inc. (the "Fee Letter") dated as of December 3, 2002, as the
same may be amended from time to time, as and when payment of such fees is due
as set forth therein, and (ii) to pay to the Agent for the account of the Agent
and the Proposed Lender, as applicable, the fees in the amount or amounts and on
the date or dates agreed to in writing among the Proposed Lender, the Agent and
the Borrower in connection with any Increase Request.

2.5       Calculation of Interest and Facility Fee. The calculation of the
amount of interest due and owing to each Lender shall be made by the Agent and
shall be evidenced by the Agent posting the amount of interest due under each
Lender's Loans to the Loan Account established by the Agent pursuant to Section
2.11. The Facility Fee shall be calculated on the basis of a 360 day year and
actual number of days elapsed.  The calculation of the amount of the Facility
Fee due and owing to each Lender shall be made by the Agent and shall be
evidenced by posting such amount due under the Loan Account pursuant to Section
2.11.

 

2.6       Extension of Termination Date  The Termination Date may be extended,
in the manner set forth in this Section 2.6, on February 11, 2004 and on each
anniversary of such date (an "Extension Date") for successive periods of 364
days each.  If the Borrower wishes to request an extension of the Termination
Date on any Extension Date, it shall give written notice to that effect to the
Agent not less than 45 nor more than 60 days prior to such Extension Date.  Each
Lender will use its best efforts to respond to such request, whether
affirmatively or negatively, within 30 days after receipt of such notice from
the Agent.  If the Borrower shall have received affirmative responses from all
the Lenders, such response to be in the sole and absolute discretion of each
Lender, then, subject to receipt by the Borrower of counterparts of an agreement
duly completed and signed by the Borrower and each such Lender (an "Extension
Agreement"), the Termination Date shall be extended, effective on such Extension
Date, for a period of 364 days to the date stated in such Extension Agreement. 
If the Borrower shall not have received affirmative responses from all Lenders
the Termination Date shall not be extended.  For purposes of this Section 2.6,
the failure of any Lender to respond shall be deemed to be a negative response
from such Lender.

2.7       Substitution or Replacement of a Lender.  The Borrower shall have the
right (provided that at such time, no Event of Default and no Potential Default
has occurred and is continuing), in its sole discretion, to either:

(i)         repay, (A) at any time if Loans bearing interest under the Base Rate
Option are the only Loans outstanding, or (B) subject to Section 2.9, upon three
days prior notice if the Loans outstanding include Loans bearing interest under
the Euro-Rate Option, the outstanding Loans of any Lender in whole, together
with interest thereon and any other amount due such Lender pursuant to the terms
of this Agreement, and to terminate the Commitment of such Lender; or

(ii)        seek a substitute lending institution or institutions (which may be
one or more of the other Lenders) to purchase the Notes and assume the Loans,
the Commitment and the other obligations of such Lender under this Agreement,

if any of the following conditions occur with respect to such Lender:

(i)         such Lender shall have delivered a notice or certificate pursuant to
Section 2.3a or 2.3b;

(ii)        the obligation of such Lender to make Loans which bear or are to
bear interest under the Euro-Rate Option has been suspended pursuant to
Subsection 2.3d; or

 

(iii)       such Lender has responded negatively to a request for extension of
the Termination Date pursuant to Section 2.6; provided Required Lenders have
responded positively to such request;

and provided, any proposed substitute lending institution, which is not a Lender
prior to the Borrower's selection thereof, must be acceptable to the Agent,
whose consent shall not be unreasonably withheld or delayed, and provided,
further that all of the provisions of Section 9.6 (with respect to any Lender)
and Section 8.11 (if the affected Lender is the Agent) must be complied with.

2.8       Loan Repayment.  Each repayment of the Loans (other than Swingline
Loans) shall be in the minimum amount of $1,000,000, in the aggregate, or an
integral multiple of $100,000 thereof, or such lesser amount as is actually
outstanding thereunder.  The Borrower, upon (i) oral or written notice to Agent
by 11:00 A.M. (eastern time) on the day of the proposed repayment, in the case
of Loans bearing interest at the Adjusted Base Rate or (ii) three Business Days'
prior oral or written notice to the Agent, in the case of Loans bearing interest
at the Adjusted Euro-Rate, followed immediately thereafter by the Borrower's
written confirmation to the Agent of any oral notice, may repay the outstanding
amount of the Loans in whole or in part with accrued interest, fees and other
amounts then due and payable on the amount repaid to the date of such repayment,
subject to the payment of any additional amounts under Section 2.9 below.  The
Borrower may prepay any Portion of the Loans bearing interest at the Adjusted
Base Rate without premium or penalty.

Any repayment of the Loans shall increase, by the amount of that repayment, the
unborrowed balance of the Commitment; it being contemplated that the Borrower
may repay and reborrow from time-to-time under the Commitment until the
Termination Date.  All Loans outstanding on the Termination Date shall become
due and payable in full on such date.

2.9       Additional Payments by the Borrower.  If (i) the Borrower shall fail
to make any payment due hereunder on the due date thereof, (ii) the Borrower
shall make a payment, prepayment or conversion of any Euro-Rate Portion of the
Loans on a day other than the last day of the applicable Interest Period, (iii)
the Borrower shall convert any Portion to the Base Rate Option from another
Option pursuant to Subsection 2.2d on a day other than the last day of the
relevant Interest Period, or (iv) the Borrower shall fail on the date specified
therefor to consummate any borrowing, conversion or renewal after giving a
request for an extension of credit or notice of conversion or renewal, and, as a
result of any such action or inaction, a Lender reasonably incurs any losses and
expenses which it would not have incurred but for such action or inaction, the
Borrower shall pay such additional amounts as will compensate the affected
Lender for such losses and expenses, including the cost of reemployment of any
funds prepaid at rates lower than the cost to the affected Lender of such
funds.  Such losses and expenses, which the affected Lender shall exercise
reasonable efforts to minimize, shall be specified in writing (setting forth, in
reasonable detail, the basis of calculation) to the Borrower by the affected
Lender, which writing shall be prima facie evidence of the amounts set forth
therein, and such amounts shall be payable within 30 days of demand therefor.

2.10     Voluntary Reduction of Availability.  At any time and from time to time
upon no less than two Business Days prior written notice to the Agent, the
Borrower may terminate, in whole or in part, without penalty, the then unused
portion of the Commitments, thereby causing a corresponding abatement of the
Facility Fee with respect to the pro rata share so reduced, provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
aggregate principal amount of the Loans then outstanding, when added to the then
outstanding L/C Obligations, would exceed the Commitments then in effect.  Each
such reduction shall be in a minimum principal amount of $5,000,000 or in
integral multiples thereof.  The Facility Fee shall cease to accrue with respect
to any unused portion of the commitments so terminated on the date of such
termination.  Notice of termination once given shall be irrevocable and the
portion of the Commitments so terminated shall not be available for borrowing
once such notice has been given under the terms hereof.  The Agent shall
promptly notify each Lender of its pro rata share of such terminated unused
portion and the date of each such termination.

2.11     Loan Account.  The Agent shall open and maintain on its books a Loan
Account in the name of the Borrower with respect to extensions of credit made,
repayments, prepayments, the computation and payment of interest and the
Facility Fee and the computation of other amounts due and sums paid and payable
to each Lender pursuant to this Article II.  Such Loan Account shall be
conclusive evidence barring manifest error as to the amount at any time due to
any Lender from the Borrower pursuant to this Article II, provided, however,
that the failure to make notations, or to make accurate notations, on the Loan
Account including without limitation notations with respect to interest and
Facility Fees pursuant to Section 2.5 shall not limit, expand or otherwise
affect any obligations of the Borrower hereunder.

2.12     Payment from Accounts Maintained by Borrower.  In the event that any
payment of principal, interest, Facility Fee or any other amount due to the
Lenders or the Agent under this Agreement, the Notes or the other Loan Documents
is not paid when due, the Agent is hereby authorized to effect such payment by
debiting any demand deposit account of the Borrower maintained with the Agent
(excluding however any special purpose fiduciary accounts, which are designated
as such at the time of their creation, and mandated by applicable statutes,
regulations or rules) and distributing such payment to the party to whom such
amounts are due.  This right of debiting accounts of the Borrower is in addition
to any right of set-off accorded the Lenders or the Agent hereunder or by
operation of law.

2.13     Time, Place and Manner of Payments.  All payments to be made by the
Borrower under the Notes (other than those provided for in Sections 2.3 and 2.9
hereof), and of all fees and any other amounts due hereunder (excepting the Fees
owed to the Agent for its sole account) shall be made at the principal office of
the Agent for the ratable account of the Lenders.  The Agent will promptly pay
each such payment received to each Lender or its order in accordance with
Section 8.9 hereof.  All payments due a Lender by reason of Sections 2.3 or 2.9
hereof shall be paid at the principal office of the Lender which invoices the
Borrower for such payment.  All payments to be made by the Borrower under this
Agreement shall be paid in Dollars and in immediately available funds no later
than 3:00 P.M. (eastern time) on the date such payment is due, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without setoff, counterclaim or other
deduction of any nature.

 

            2.14     Mandatory Prepayments.  Unless the Required Lenders
otherwise agree, the Borrower shall prepay the Loans and reduce the Commitments
in an amount equal to 100% of the Net Proceeds of any sale for cash permitted
pursuant to the terms of Section 5.5(iii) no later than the Business Day
following receipt by the Borrower or such Subsidiary of such proceeds, together
with accrued interest to such date on the amount prepaid.  Nothing in this
Section 2.14 shall be construed to derogate any restriction or limitation
contained in any Loan Document imposed on any transaction of the type described
in this Section 2.14, including, without limitation, Sections 5.5, 5.6 and 5.13
hereof.

            2.15     Letters of Credit

 

            2.15a   L/C Commitment.

 

            (i)         Subject to the terms and conditions hereof, the Issuing
Bank, in reliance on the agreements of the other Lenders set forth in Subsection
2.15d(i), agrees to issue letters of credit ("Letters of Credit") for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Bank; provided that the
Issuing Bank shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (1) the L/C Obligations would exceed the L/C
Commitment or (2) the Available Commitment of the Issuing Bank would be less
than zero.

(ii)        Each Letter of Credit shall be denominated in Dollars and shall (1)
be a standby Letter of Credit issued to support obligations of the Borrower or a
Guarantor, contingent or otherwise, as may be approved by the Issuing Bank and
the Agent (such consent not to be unreasonably withheld) and (2) expire no later
than the Termination Date.

            (iii)       Each Letter of Credit shall be subject to the Uniform
Customs and, to the extent not inconsistent therewith, the laws of the State of
New Jersey.

 

            (iv)       The Issuing Bank shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the Issuing Bank or any L/C Participant to exceed any limits imposed by,
any applicable Governmental Rule.

2.15b   Procedure for Issuance of Letters of Credit.  The Borrower may from time
to time request that the Issuing Bank issue a Letter of Credit by delivering to
the Issuing Bank at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Bank, and such
other certificates, documents and other papers and information as the Issuing
Bank may reasonably request.  Upon receipt of any Application, the Issuing Bank
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Bank be required to issue any Letter
of Credit earlier than two Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Bank and
the Borrower.  The Issuing Bank shall furnish a copy of such Letter of Credit to
the Borrower promptly following the issuance thereof.

2.15c   Fees, Commissions and Other Charges

            (i)         The Borrower shall pay to the Agent, for the account of
the Issuing Bank, a fronting fee with respect to each Letter of Credit in an
amount equal to .125% of the face amount of such Letter of Credit.  Such
fronting fee shall be payable in advance on the date of issuance of each Letter
of Credit and shall be nonrefundable.

            (ii)        The Borrower shall pay to the Agent, for the account of
the Issuing Bank and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit, computed for the period from the date of such
payment to the date upon which the next such payment is due hereunder at the
Applicable Euro-Rate Margin, calculated on the basis of a 365-day (or 366-day,
as the case may be) year, of the aggregate amount available to be drawn under
such Letter of Credit on the date on which such fee is calculated.  Such
commissions shall be payable in arrears on each L/C Fee Payment Date after the
issuance of the respective Letter of Credit and shall be nonrefundable.

            (iii)       In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Bank for such normal and customary
costs and expenses as are incurred or charged by the Issuing Bank in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

            (iv)       The Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the L/C Participants all fees and commissions
received by the Agent for their respective accounts pursuant to this Section
2.15.

2.15d   L/C Participations.

            (i)         The Issuing Bank irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the Issuing Bank to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions hereinafter stated, for such L/C Participant's own account and
risk an undivided interest equal to such L/C Participant's Commitment Percentage
in the Issuing Bank's obligations and rights under each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Bank thereunder. 
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Bank that, if a draft is paid under any Letter of Credit for which the Issuing
Bank is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Bank upon demand
at the Issuing Bank's address for notices specified herein an amount equal to
such L/C Participant's Commitment Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed.

            (ii)        If any amount required to be paid by any L/C Participant
to the Issuing Bank pursuant to Section 2.15d(i) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit is
not paid to the Issuing Bank within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Bank on demand an
amount equal to the product of (1) such amount, times (2) the daily average
Federal Funds Effective Rate, as quoted by the Issuing Bank, during the period
from and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank, times (3) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  If any such amount required to be paid by any L/C
Participant pursuant to Subsection 2.15d(i) is not in fact made available to the
Issuing Bank by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Bank shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Loans to which the Base Rate Option
applies.  A certificate of the Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this subsection shall be conclusive in
the absence of manifest error.

            (iii)       Whenever, at any time after the Issuing Bank has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Subsection 2.15d(i), the
Issuing Bank receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Issuing Bank shall be required to be returned by the Issuing
Bank, such L/C Participant shall return to the Issuing Bank the portion thereof
previously distributed by the Issuing Bank to it.

2.15e   Reimbursement Obligation of the Borrower

            (i)         The Borrower agrees to reimburse the Issuing Bank on
each date on which the Issuing Bank notifies the Borrower of the date and amount
of a draft presented under any Letter of Credit and paid by the Issuing Bank for
the amount of (1) such draft so paid and (2) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such payment. 
Each such payment shall be made to the Issuing Bank at its address for notices
specified herein in lawful money of the United States of America and in
immediately available funds.

            (ii)        Interest shall be payable on any and all amounts
remaining unpaid by the Borrower under this subsection from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate which would be payable on any
outstanding Loans bearing interest based on the Base Rate Option which were then
overdue.

            (iii)       Each drawing under any Letter of Credit shall constitute
a request by the Borrower to the Agent for a borrowing pursuant to Subsection
2.1d of Loans to which the Base Rate Option applies in the amount of such
drawing.  The Borrowing Date with respect to such borrowing shall be the date of
such drawing.

2.15f    Obligations Absolute.

            (i)         The Borrower's obligations under this Section 2.15 shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Bank or any beneficiary of a Letter of Credit.

            (ii)        The Borrower also agrees with the Issuing Bank that the
Issuing Bank shall not be responsible for, and the Borrower's Reimbursement
Obligations under Subsection 2.15e shall not be affected by, among other things,
(1) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, (2) any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or (3) any claims whatsoever of the Borrower against any beneficiary
of such Letter of Credit or any such transferee.

            (iii)       The Issuing Bank shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the Issuing Bank's gross negligence or
willful misconduct.

            (iv)       The Borrower agrees that any action taken or omitted by
the Issuing Bank under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New Jersey, shall be binding on the Borrower and
shall not result in any liability of the Issuing Bank to the Borrower.

2.15g   Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Bank shall promptly notify the Borrower
of the date and amount thereof.  The responsibility of the Issuing Bank to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letters of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

2.15h   Application.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2.15, the provisions of this Section 2.15 shall apply.

ARTICLE III.  REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit herein provided for, the Borrower
represents and warrants to the Lenders that:

 

3.1       Corporate Existence, Subsidiaries.  The Borrower and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its respective state of incorporation and it is duly
qualified and in good standing as a foreign corporation authorized to do
business in each jurisdiction where, because of the nature of its respective
properties or businesses, such qualification is required or, if not so qualified
or in good standing in any state, the lack of such qualification or good
standing will not materially affect the Agent's or the Lenders' ability to
enforce this Agreement, the Notes or the other Loan Documents or will not have a
Material Adverse Effect on the Borrower's or such Subsidiary's ability to carry
on its business or the Borrower's ability to comply with this Agreement, the
Notes or the other Loan Documents.  All of the direct and indirect Subsidiaries
of the Borrower and the ownership interests of the Borrower and its Subsidiaries
therein on a fully diluted basis, as of the Closing Date, are listed on Schedule
3.1 of this Agreement.

3.2       Corporate Authority.  The Borrower is duly authorized to execute and
deliver this Agreement, the Notes and the other Loan Documents to which it is or
will become a party; all necessary corporate action to authorize the execution
and delivery of this Agreement, the Notes and the other Loan Documents to which
it is or will become a party has been properly taken; and it is and will
continue to be duly authorized to borrow hereunder and to perform all of the
other terms and provisions of this Agreement, the Notes and the other Loan
Documents to which it is or will become a party.

3.3       Enforceability.  This Agreement and the Notes have each been, and each
other Loan Document to which it will become a party will be, duly and validly
executed and delivered by the Borrower and each constitutes or will constitute a
valid and legally binding agreement of the Borrower enforceable in accordance
with its terms.

3.4       No Restrictions, No Default.  Neither the execution and delivery of
this Agreement, the Notes and the other Loan Documents to which it is or will
become a party, the consummation of the transactions herein contemplated nor
compliance with the terms and provisions hereof or of the Notes, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
certificate of incorporation or the by-laws of the Borrower or of any law or of
any regulation, order, writ, injunction or decree of any court or governmental
agency or of any agreement, indenture or other instrument to which the Borrower
or any Subsidiary is a party or by which any of them is bound or to which it is
subject, or constitute a default thereunder or result in the creation or
imposition of any Encumbrance of any nature whatsoever upon any of the property
or assets of the Borrower pursuant to the terms of any agreement, indenture or
other instrument, except those restrictions which, individually or in the
aggregate, would not have a Material Adverse Effect upon the Borrower and its
Subsidiaries taken as a whole.  Except as would not have a Material Adverse
Effect, each of the Borrower and its Subsidiaries has good record and marketable
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all of its other property,
and none of such property is subject to any Encumbrance except as permitted by
Section 5.2.  No event has occurred and is continuing and no condition exists or
will exist after giving effect to the borrowings hereunder to be made on the
Closing Date which constitutes an Event of Default or Potential Default.

3.5       Financial Statements.  The Borrower has furnished to the Lenders and
the Agent the consolidated balance sheets and the related consolidated
statements of income, shareholders' equity and changes in financialposition of
the Borrower and its consolidated Subsidiaries for the Fiscal Years ending
September 30, 2001 and September 30, 2002.  All such financialstatements,
including the related notes, have been prepared in accordance with GAAP, except
as expressly noted therein and, in the case of the aforementioned quarterly
financial statements, subject to changes resulting from year-end adjustments,
and fairly present the financial position and consolidated financial positions
of the Borrower and its consolidated Subsidiaries as at the dates thereof and
the results and consolidated results of their operations and the changes in
their financial position and in their consolidated financial position for the
periods ended on such dates.  There were no material liabilities of the Borrower
and its consolidated Subsidiaries, taken as a whole, contingent or otherwise,
not reflected in such financial statements.  Except as has otherwise been fully
disclosed in the Borrower's Form 10-K filed on December 31, 2002 with the
Securities and Exchange Commission, there has been no Material Adverse Change in
the business, condition or operations (financial or otherwise) of the Borrower
and its consolidated Subsidiaries from September 30, 2002 to the Closing Date.

3.6       Absence of Litigation.  There are no actions, suits, investigations,
litigation or governmental proceedings pending or, to the Borrower's knowledge,
threatened against the Borrower or any Subsidiary or any of their respective
properties, which would have a Material Adverse Effect on the Borrower and the
Subsidiaries taken as a whole, or which purport to affect the legality, validity
or enforceability of this Agreement or the Notes.

3.7       Tax Returns and Payments.  As of the date hereof, the Borrower and its
Subsidiaries have filed all Federal and other material tax returns required by
law to be filed and have paid all material taxes, material assessments and other
material governmental charges levied upon the Borrower and its Subsidiaries
taken as a whole, or any of the respective properties, assets, income or
franchises of the Borrower and its Subsidiaries taken as a whole, which are due
and payable, other than those currently payable or deferrable without penalty or
interest or those which are being contested in good faith and by appropriate
proceedings diligently conducted for which reserves in accord with GAAP have
been provided.  As of the date hereof, the charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of Federal, state and
local income taxes for all fiscal periods are adequate, and the Borrower knows
of no unpaid assessments for additional Federal, state or local income taxes for
any such fiscal period or any basis therefor.

3.8       Pension Plans.  Except as otherwise noted on Schedule 3.8, (i) each
Plan has been and will be maintained and funded, in all material respects, in
accordance with its terms and with all provisions of ERISA and the Code
applicable thereto; (ii) no Reportable Event has occurred and is continuing with
respect to any Plan; (iii) no liability to PBGC has been incurred with respect
to any Plan, other than for premiums due and payable; (iv) no Plan has been
terminated, no proceedings have been instituted to terminate any Plan, and there
exists no intent to terminate or institute proceedings to terminate any Plan,
which has caused or would cause the Borrower or any ERISA Affiliate to incur any
liability to the PBGC under Title IV of ERISA; (v) no withdrawal, either
complete or partial, has occurred or commenced with respect to any multiemployer
Plan, and there exists no intent to withdraw either completely or partially from
any multiemployer Plan and (vi) the Borrower is not subject to any liability for
unpaid penalties or taxes imposed under Section 502(i) of ERISA or Section 4975
of the Code and has not engaged in a prohibited transaction as defined in
Section 406 of ERISA and Section 4975 of the Code.

3.9       Compliance with Applicable Laws.  The Borrower and each Subsidiary (i)
is not in default with respect to any order, writ, injunction or decree of any
court or of any Federal, state, municipal or other Governmental Authority; and
(ii) is substantially complying with all applicable statutes and regulations of
each Governmental Authority having jurisdiction over its activities; except for
those orders, writs, injunctions, decrees, statutes and regulations,
non-compliance with which would not have a Material Adverse Effect upon the
Borrower and its Subsidiaries taken as a whole.

3.10    Environmental Matters.  Except to the extent described in the Borrower's
most recently filed Form 10-K, Form 10-Q or Form 8K, the Borrower and its
Subsidiaries are in compliance with all applicable Environmental Laws, except
for matters which do not have a Material Adverse Effect on the financial
condition of the Borrower and its Subsidiaries taken as a whole.

3.11     Governmental Approval.  No order, authorization, consent, license,
validation or approval of, or notice to, filing, recording, or registration
with, any Governmental Authority, or exemption by any Governmental Authority, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Agreement, the Notes or the other Loan
Documents to which it is a party or (ii) the legality, binding effect or
enforceability of this Agreement, the Notes or the other Loan Documents to which
it is a party.

3.12     Regulations T, U and X.  The Borrower is not engaged in the business of
purchasing or selling Margin Stock or extending credit to others for the purpose
of purchasing or carrying Margin Stock and no part of the proceeds of the Loans
will be used to purchase or carry any Margin Stock or for any other purpose
which would violate or be inconsistent with Regulations T, U or X.

3.13     Investment Company Act.  Neither the Borrower nor any Subsidiary is an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

3.14     Public Utility Holding Company Act.  The Borrower is exempt from
regulation under the Public Utility Holding Company Act of 1935, as amended
("PUHCA").  Each Guarantor and NUI/Caritrade International is an "affiliate" of
an exempt public utility "holding company" with the meaning of PUHCA.  NUI
Utilities, Virginia Gas Company and each of Virginia Gas Company's Subsidiaries
are "affiliates" of an exempt public utility "holding company" within the
meaning of PUHCA.

 

3.15     Disclosure.  Neither this Agreement nor any other document, certificate
or statement furnished to the Lenders or the Agent by or on behalf of the
Borrower pursuant to this Agreement contains any untrue statement of a material
fact.  There is no fact known to the Borrower which materially and adversely
affects or in the future may (so far as the Borrower now foresees) have a
Material Adverse Effect on the business, operations, affairs, condition,
prospects, properties or assets of the Borrower and its Subsidiaries, taken as a
whole, which has not been set forth in this Agreement or in the other documents,
certificates and statements (financial or otherwise) furnished to the Lenders or
the Agent or otherwise disclosed in writing to the Lenders or the Agent by or on
behalf of the Borrower prior to or on the date hereof.

ARTICLE IV.            AFFIRMATIVE COVENANTS.

From the date hereof and thereafter until the termination of the Commitments and
until all of the Bank Indebtedness (including, without limitation, any Letters
of Credit which remain outstanding and unpaid) is paid in full, the Borrower
agrees that:

4.1       Use of Proceeds.  The proceeds of the Loans will be used by the
Borrower solely (i) for general corporate purposes of the Borrower, (ii) for
working capital purposes in the ordinary course of business of the Borrower,
(iii) to pay fees and expenses incurred in connection with the execution and
delivery of the Loan Documents, and (iv) to repay amounts due and payable under
the Existing Credit Agreement as required by Section 6.2(xiii).

4.2       Furnishing Information.  The Borrower shall:

(i)         deliver to the Agent (with copies for each Lender which Agent shall
distribute) within 55 days after the end of each of the first three Fiscal
Quarters in each Fiscal Year of the Borrower, the Borrower's Form 10-Q filed
with the Securities and Exchange Commission together with (A) consolidated and
consolidating balance sheets as at the end of such period for the Borrower and
its Subsidiaries, (B) consolidated and consolidating statements of income for
such period for the Borrower and its Subsidiaries and, in the case of the second
and third quarterly periods, for the period from the beginning of the current
Fiscal Year to the end of such quarterly period, and (C) consolidated statements
of cash flow for such period for the Borrower and its Subsidiaries and, in the
case of the second and third quarterly periods, for the period from the
beginning of the current Fiscal Year to the end of such quarterly period; and
each such statement shall set forth, in comparative form, corresponding figures
for the corresponding period in the immediately preceding Fiscal Year and all
such statements shall be prepared in reasonable detail in accordance with GAAP
and certified, subject to changes resulting from year-end adjustments, by the
chief financial officer or treasurer of the Borrower;

(ii)        deliver to the Agent (with copies for each Lender which Agent shall
distribute) within 100 days after the end of each Fiscal Year of the Borrower,
the Borrower's Form 10-K filed with the Securities and Exchange Commission
together with (A) consolidated and consolidating balance sheets as at the end of
such year for the Borrower and its Subsidiaries, (B) consolidated and
consolidating statements of income for such year for the Borrower and its
Subsidiaries, (C) consolidated statements of cash flow for such year for the
Borrower and its Subsidiaries, and (D) consolidated statements of shareholders
equity for such year for the Borrower and its Subsidiaries; and each such
statement shall set forth, in comparative form, corresponding figures for the
immediately preceding Fiscal Year; and all such financial statements shall
present fairly in all material respects the financial position of the Borrower
and its consolidated Subsidiaries, as at the dates indicated and the results of
its operations and its cash flow for the periods indicated, in conformity with
GAAP; and the Borrower shall cause each of the consolidated financial statements
described in the foregoing clauses (A) through (D) to be certified without
limitation as to scope or material qualification by PricewaterhouseCoopers LLP
or other independent certified public accountants acceptable to the Agent;

(iii)       deliver to the Agent (with copies for each Lender which Agent shall
distribute), together with each delivery of financial statements pursuant to
items (i) and (ii) above, a Compliance Certificate of the Borrower substantially
in the form of Exhibit "F" hereto, properly completed and signed by an
Authorized Officer of the Borrower, (A) stating (1) that such officer has
reviewed the terms of the Loan Documents and has made, or caused to be made
under his supervision, a review of the transactions and condition of the
Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed any failure by the
Borrower during such period to observe or perform all of its covenants and other
agreements, nor any failure to satisfy every condition contained in this
Agreement, the Notes and the other Loan Documents to which it is a party during
such accounting period, and (2) that the Borrower does not have knowledge of the
existence, as at the date of such Compliance Certificate, of any condition or
event which constitutes an Event of Default or a Potential Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Borrower has taken or is taking or
proposes to take with respect thereto, and (B) demonstrating in reasonable
detail compliance as at the end of such accounting period with the covenants
contained in Sections 5.3a and 5.3b hereof;

(iv)       promptly give written notice to the Agent of any pending or, to the
knowledge of the Borrower, overtly threatened claim in writing, litigation or
threat of litigation which arises between the Borrower, or any of its
Subsidiaries, and any other party or parties (including, without limitation, any
Governmental Authority, which claim, litigation or threat of litigation,
individually or in the aggregate, is reasonably likely to cause a Material
Adverse Change, any such notice to be given not later than five Business Days
after the Borrower becomes aware of the occurrence of any such claim, litigation
or threat of litigation;

(v)        deliver to the Agent (with copies for each Lender which Agent shall
distribute) promptly upon their becoming available, copies of all financial
statements, reports, notices and information statements sent or made available
generally by the Borrower to its security holders (including, without
limitation, proxy materials) and copies of all other regular and periodic
reports (including, without limitation, Form    8-K) filed by the Borrower with
the Securities and Exchange Commission or any Governmental Authority succeeding
to any of its functions, and of all press releases and other statements made
available generally by the Borrower to the public concerning material
developments in the business of the Borrower and any of its Subsidiaries taken
as a whole;

(vi)       promptly after receipt thereof, by the Borrower or the administrator
of any Plan, deliver to the Lenders a copy of any notice from the PBGC that the
PBGC is instituting Termination Proceedings;

(vii)      deliver to the Agent within two Business Days after S&P or Moody's
announces a change in the Borrower's Senior Ratings, or the withdrawal of any
Senior Ratings, notice of such change or withdrawal, together with a copy of any
written notification which Borrower received from the applicable rating agencies
regarding such change or withdrawal of Senior Ratings;

(viii)      promptly and in any event within 30 days after the Borrower or the
administrator of any Plan knows or has reason to know that any Reportable Event
has occurred which would cause the PBGC to institute Termination Proceedings
give notice thereof to the Agent;

(ix)       promptly, but not later than five Business Days, after any officer
obtains knowledge of the happening of any event having a Material Adverse Effect
or which constitutes an Event of Default or a Potential Default, give written
notice thereof to the Agent; and

(x)        promptly, deliver to the Lenders such other information and data with
respect to the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.

4.3       Visitation.  The Borrower will, and will cause its Subsidiaries to,
keep complete and proper books of records and accounts in accordance with GAAP
and the Borrower will permit the Lenders and each Lender's designated employees
and agents to have access, from time to time, upon reasonable notice (except no
such notice shall be required after the occurrence and during the continuance of
an Event of Default) and during normal business hours at any reasonable time, to
visit any of the properties of the Borrower or any Subsidiary, to examine and
make copies of any of its books of record and account and such reports and
returns as the Borrower or any Subsidiary may file with any Governmental
Authority and discuss the Borrower's or any Subsidiaries' affairs and accounts
with, and be advised about them, by any Authorized Officer.

4.4       Preservation of Existence; Qualification.  At its own cost and
expense, the Borrower will continue to engage in business of the same general
type as now conducted by it and will do all things necessary to preserve and
keep in full force and effect its and each of its Subsidiaries' corporate
existence and qualification under the laws of their respective states of
incorporation and each state where, due to the nature of their respective
activities or the ownership of their respective properties, qualification to do
business is required except where (i) the lack of corporate existence of a
Subsidiary or (ii) the failure to be so qualified would not have a Material
Adverse Effect upon the Borrower and its Subsidiaries taken as a whole or except
as permitted by Sections 5.6 and 7.4.

4.5       Compliance with Laws and Contracts.  The Borrower shall and shall
cause each Subsidiary to comply with all applicable Governmental Rules
(including, but not limited to, Environmental Laws), except where failure to
comply would not have a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

4.6       Payment of Taxes and Other Liabilities.  The Borrower shall and shall
cause each Subsidiary to promptly pay and discharge all obligations, accounts
and liabilities to which it is subject or which are asserted against it at or
before maturity or before they become delinquent, as the case may be, and which
obligations, accounts and liabilities are, to the Borrower and the Subsidiaries
taken as a whole, material, including but not limited to all taxes, assessments
and governmental charges and levies upon it or upon any of its income, profits,
or property prior to the date on which penalties attach thereto to the extent
that the non-payment of which would in the aggregate have a Material Adverse
Effect upon the Borrower and its Subsidiaries taken as a whole; provided,
however, that for purposes of this Agreement, neither the Borrower nor the
relevant Subsidiary shall be required to pay any item (i) the payment of which
is being contested in good faith by appropriate and lawful proceedings
diligently conducted and (ii) as to which the Borrower shall have set aside on
its books reserves for such claims as are determined to be adequate pursuant to
the accounting procedures employed by the Borrower.  As to the Borrower and each
of its direct and indirect Subsidiaries, cause their direct and indirect
Subsidiaries to make dividends, distributions and other payments provided the
same does not violate any applicable Governmental Rule, to the Borrower from
time to time as may be necessary to ensure that the Borrower is able to pay the
Bank Indebtedness as and when the same becomes due.

 

4.7       Insurance.  The Borrower will keep and maintain, and cause each
Subsidiary to keep and maintain, insurance with financially sound and reputable
insurance companies on such of their respective properties, in such amounts and
against such risks as is customarily maintained by similar businesses similarly
situated and owning, leasing or operating similar properties.  The Borrower may
satisfy the requirements of the preceding sentence with self insurance and
deductibles consistent with customary and prudent industry standards.  The
Borrower will furnish to the Agent at the Closing and together with the annual
reports delivered pursuant to Subsection 4.2(ii) hereof, a certificate of an
Authorized Officer of the Borrower certifying that such insurance is in force,
provides coverage consistent with the preceding sentence and complies with the
Borrower's and each Subsidiary's obligations under this Section 4.7.

4.8       Maintenance of Properties.  The Borrower shall and shall cause its
Subsidiaries to maintain, preserve, protect and keep their respective properties
in good repair, working order and condition (ordinary wear and tear excepted),
and make all necessary and proper repairs, renewals and replacements so that
their business carried on in connection therewith may be properly and
advantageously conducted at all times, except where the failure to maintain,
preserve, protect or keep such properties would not have a Material Adverse
Effect upon the Borrower and its Subsidiaries taken as a whole.

4.9       Plans and Benefit Arrangement.  The Borrower shall, and shall cause
each ERISA Affiliate to, comply with ERISA, the Code and all other applicable
laws which are applicable to Plans, except where the failure to do so, alone or
in conjunction with any other failure to do so, would not have a Material
Adverse Effect upon the Borrower and its Consolidated Subsidiaries taken as a
whole.

4.10     Senior Debt Status.  The Bank Indebtedness will rank at least pari
passu in priority of payment with all other Indebtedness of the Borrower, except
Indebtedness of the Borrower which may be secured by Encumbrances permitted
pursuant to Section 5.2.

4.11     Ownership of Certain Subsidiaries.  The Borrower shall at all times
during the term hereof own, directly or indirectly, 100% of the equity interests
on a fully diluted basis of (i) Virginia Gas Company and its Subsidiaries and
(ii) NUI Utilities, Inc.  Unless the sale thereof is permitted under Section
5.5, the Borrower shall at all times own, directly or indirectly, (a) 90% of the
equity interests on a fully diluted basis of NUI/Caritrade International, and
(b) 100% of the equity interests on a fully diluted basis of all of its other
Subsidiaries (excluding NUI Richton Storage, Inc.) in existence on the Closing
Date.

4.12     New Subsidiaries.  Subject to the terms and conditions of Section 5.11,
with respect to any Subsidiary created or acquired after the Closing Date by the
Borrower or any of its Subsidiaries, cause such new Subsidiary with 30 days of
its creation or acquisition (i) to execute and deliver to the Agent for the
benefit of the Lenders a Guaranty Agreement in substantially the same form as
Exhibit "I" hereto, (ii) to deliver to the Agent a Closing Certificate of such
Subsidiary with appropriate insertions and attachments, and (iii) if requested
by the Agent, deliver to the Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

4.13     Indebtedness of Virginia Gas.  The Borrower shall cause Virginia Gas
Company and its Subsidiaries to have no Indebtedness except Indebtedness of
Virginia Gas Company or any of its Subsidiaries owing to the Borrower.

ARTICLE V.  NEGATIVE COVENANTS.

From the date hereof and thereafter until the Commitments are terminated and
until the Bank Indebtedness is paid in full, the Borrower agrees that:

5.1       Dividends, Etc  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of equity interests of the
Borrower or any Subsidiary, or purchase, redeem or otherwise acquire for value
(or permit any of its Subsidiaries to do so) any shares of any class of equity
interests of the Borrower or any Subsidiary or any warrants, rights or options
to acquire any such shares, now or hereafter outstanding (such declarations,
payments, other distributions, purchases, redemptions, or other acquisitions
being herein called "Restricted Payments"), except that (i) any wholly owned
Subsidiary may declare and pay dividends to the Borrower, or in the case of any
Subsidiary that is wholly owned by any other Subsidiary, to such Subsidiary,
(ii) NUI/Caritrade International may declare and pay ratable dividends to its
shareholders provided that it is a Subsidiary hereunder at the time of such
ratable dividend, and (iii) the Borrower may (a) declare and make any dividend
payment or other distribution payable solely in common equity interests of the
Borrower, and (b) purchase, redeem or otherwise acquire shares of its common
equity interests or warrants, rights or options to acquire any such shares with
the proceeds received from substantially concurrent issue of new shares of its
common equity interests and (c) declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire shares of its equity
interests or warrants, rights or options to acquire for consideration of any
such shares, so long as the aggregate of such Restricted Payments made, paid or
declared would not exceed $20,000,000; provided, that (x) in the case of the
Restricted Payments under clauses (ii) and (iii) above, immediately after giving
effect to such proposed Restricted Payments, no Potential Default or Event of
Default would exist and (y) in the case of all Restricted Payments, no such
payment shall violate any Governmental Rule. 

5.2       Encumbrances.  The Borrower will not create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Encumbrance or
any other type of preferential arrangement, upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
or provide for the payment of any Indebtedness of any Person, other than
Permitted Encumbrances.

5.3a     Leverage Ratio.  At no time shall its ratio of Consolidated Total
Indebtedness to its Consolidated Total Capitalization exceed the amount set
forth below for each relevant period set forth below:

                       
Period                                                                         
   Ratio

                        March 1 of each year to and

                        including August 31 of such
year:                                   .65:1.00

September 1 of each year to and

including February 28 (or 29, if applicable)

of the following year:                                                    
.70:1.00

5.3b     Fixed Charge Coverage Ratio.  At no time shall the Borrower permit, for
any period of four consecutive Fiscal Quarters ending on or after September 30,
2002, the ratio of (i) the sum of (A) Consolidated Net Income for such period
plus (B) income taxes deducted in determining such Net Income plus (C)
Consolidated Fixed Charges for such period plus (D) the one-time non-recurring
losses recognized by the Borrower on or prior to September 30, 2002 in
connection with the discontinuance of TIC Enterprises' operations pursuant to
Statement of Financial Accounting Standard No. 144; to (ii) Consolidated Fixed
Charges for such period to be less than 1.50 to 1.00.

5.4       Acquisitions.  Unless otherwise consented to by the Required Lenders
(such consent not to be unreasonably withheld), the Borrower will not acquire
the assets of any Person or any shares of capital stock of, or other equity
interest in, any Person, or permit any of its Subsidiaries to do so, except for
Permitted Acquisitions.

5.5       Sales of Assets.  The Borrower shall not nor shall it permit any
Subsidiary to enter into any arrangement, direct or indirect, pursuant to which
the Borrower or any such Subsidiary shall sell or otherwise transfer or dispose
of, in a single transaction or a series of transactions, all or any substantial
part of its assets, other than (i) a sale of assets by any such Subsidiary
(other than any Restricted Subsidiary) to another Subsidiary (other than any
Restricted Subsidiary) or to the Borrower, (ii) the transfer of a compressor and
related equipment (collectively, the "Compressor") from the Borrower to the
Saltville Member and from the Saltville Member to the Saltville JV, (iii) the
sale, for at least 90% cash consideration, of the equity interests or assets of
NUI Telecom and UBS on terms previously disclosed to the Agent, and (iv) a sale,
for at least 90% cash consideration, of all of the equity interests owned by the
Borrower or any of its Subsidiaries in any of NUI Capital, NUI Energy Brokers,
NUI Energy, TIC Enterprises, NUI/Caritrade International, NUI Energy Solutions,
NUI Environmental, NUI International, NUI Sales Management, NUI Service, NUI
Hungary, Inc., HPMP, KPT., NUI Ukraine, Inc., the Saltville Member, the
Saltville JV, NUI Storage, Inc. or Richton Gas Storage Co., LLC or all or any
portion of the equity interests of NUI Richton Storage, Inc. or a sale, for at
least 90% cash consideration, of all or any portion of the assets of NUI
Capital, NUI Energy Brokers, NUI Energy, TIC Enterprises, NUI/Caritrade
International, NUI Energy Solutions, NUI Environmental, NUI International, NUI
Sales Management, NUI Service, NUI Hungary, Inc., HPMP, KPT., NUI Ukraine, Inc.,
the Saltville Member, the Saltville JV, NUI Storage, Inc., NUI Richton Storage,
Inc. or Richton Gas Storage Co., LLC, provided (1) the Net Proceeds from all of
such sales described in clause (iv) either individually or in the aggregate do
not exceed 10% of the Consolidated Shareholder's Equity of the Borrower and the
Subsidiaries, and (2) the Net Proceeds of each such sale under clauses (iii) and
(iv) are applied to the prepayment of the Loans as provided in Section 2.14.

5.6       Merger.  The Borrower shall not merge or consolidate with any other
Person or permit any of its Subsidiaries to do so, except (A) a merger or
consolidation of any Subsidiary (other than any Restricted Subsidiary) with or
into any other wholly owned Subsidiary (other than any Restricted Subsidiary)
(provided that such wholly owned Subsidiary shall be the continuing or surviving
corporation) or the Borrower (provided that the Borrower shall be the continuing
or surviving corporation) or (B) a merger or consolidation in which each of the
following conditions is satisfied:

(i)         the Borrower is the surviving Person or, if the Borrower is not the
surviving Person, the surviving Person (a) assumes all obligations of the
Borrower hereunder in form and substance reasonably satisfactory to Agent and
(b) is acceptable to each Lender in its reasonable discretion;

(ii)        no Event of Default or Potential Default occurs as a result of such
a merger or consolidation; and

(iii)       the Borrower's Consolidated Shareholder's Equity immediately after
such merger or consolidation is not less than the Borrower's Consolidated
Shareholder's Equity immediately prior to such merger or consolidation.

5.7       Regulation T, U and X Compliance.  The Borrower shall not and shall
not permit any Subsidiary to use the proceeds of a Loan to purchase or carry
Margin Stock or otherwise act so as to cause any Lender, in extending credit
hereunder, to be in contravention of Regulations T, U or X.

5.8       ERISA.  The Borrower shall not and shall not permit any ERISA
Affiliate to permit any Plan to:

(i)         engage in any "prohibited transaction", as such term is defined in
Section 406 of ERISA and Section 4975 of the Code;

(ii)        incur any "accumulated funding deficiency", as such term is defined
in Section 302 of ERISA, whether or not waived;

(iii)       be terminated in a manner which could result in liability to the
PBGC under Title IV of ERISA or the imposition of a lien on the property of the
Borrower or any ERISA Affiliate pursuant to Section 4068 of ERISA; or

(iv)       partially or completely withdraw from any Plan, which withdrawal
shall

subject the Borrower or any ERISA Affiliateto multiemployer withdrawal liability
pursuant to Section 4201 of ERISA.

5.9       Restrictive Agreements.  The Borrower shall not permit its
Subsidiaries or divisions (including, without limitation, any Restricted
Subsidiary) to enter into or otherwise be bound by any agreement not to pay
dividends or make distributions to the Borrower, except for such agreements
existing on the date hereof which have been fully disclosed in writing to Agent
and replacements of such agreements (provided that copies of such replacement
agreements are provided to the Agent and are no more restrictive in any material
respect than those agreements being replaced).

5.10     [Intentionally Omitted.]Error! Bookmark not defined.

5.11     Subsidiaries.  The Borrower shall not create, nor permit to exist, any
Subsidiary other than (i) the Guarantors in existence as of the Closing Date,
(ii) any Restricted Subsidiaries existing on the date hereof and (iii)
Subsidiaries as to which, immediately upon their formation, all requirements of
Section 4.12 shall have been satisfied.

5.12     Limitation on Capital Expenditures.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (other than
those expenditures in connection with Permitted Acquisitions), except for
expenditures not exceeding, in the aggregate for the Borrower and its
Subsidiaries during any of its Fiscal Years ending after the Closing Date of
$75,000,000.

 

            5.13     Limitation on Indebtedness.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except (without duplication):

                        (a)        Indebtedness in respect of the Loans, the
Notes and the other obligations of the Borrower under this Agreement;

                        (b)        Indebtedness of the Borrower to any
Guarantor;

                        (c)        Indebtedness of the Borrower and any of its
Subsidiaries (other than NUI Utilities) incurred solely in order to finance the
purchase of new fixed or capital assets (including pursuant to capital leases)
in an aggregate principal amount not exceeding, as to the Borrower and its
Subsidiaries (other than NUI Utilities) taken together, $10,000,000 at any time
outstanding;

                        (d)        Indebtedness listed on Schedule 5.13 and
renewals, extensions and modifications thereof which do not increase the
principal amount thereof;

                        (e)        Indebtedness of NUI Utilities under the NUI
Utilities Credit Agreement, as amended, extended or otherwise modified in
accordance with its terms and, without duplication as to the other exceptions
under this Section 5.13, other Indebtedness permitted to be incurred by NUI
Utilities under such NUI Utilities Credit Agreement;

                        (f)         Indebtedness incurred in connection with
Hedging Obligations, provided that such Hedging Obligations shall be in the
ordinary course of business consistent with past practices;

                        (g)        Indebtedness of a corporation which becomes a
Subsidiary after the date hereof, provided that (1) such Indebtedness existed at
the time such corporation became a Subsidiary and was not created in
anticipation of the acquisition and (2) immediately after giving effect to the
acquisition of such corporation by the Borrower no Potential Default or Event of
Default shall have occurred and be continuing;

                        (h)        Indebtedness of any Guarantor to the Borrower
or to any other Guarantor;

                        (i)         Indebtedness of Virginia Gas to the Borrower
in an aggregate principal amount not to exceed $10,000,000 outstanding at any
time, provided that (1) both before and after giving effect to such incurrence
of Indebtedness, no Potential Default or Event of Default shall have occurred
and be continuing, and (2) such Indebtedness is not in violation of any
Governmental Rule;

                        (j)         Indebtedness of any Restricted Subsidiary
(other than Virginia Gas) to the Borrower, to any Guarantor or to any other
Restricted Subsidiary, provided that (i) such Indebtedness is incurred in the
ordinary course of business consistent with past practices and is not in
violation of any Governmental Rule, and (ii) such Indebtedness shall be in an
aggregate principal amount as to all Restricted Subsidiaries (other than
Virginia Gas) not to exceed $1,000,000;

                        (k)        Indebtedness incurred in connection with
sale-leaseback transactions permitted by Section 5.19 hereof;

                        (l)         Indebtedness with respect to standby letters
of credit issued by a bank other than the Issuing Bank for the benefit of the
Borrower or any of its Subsidiaries in an aggregate face amount not to exceed
$5,000,000, which letters of credit expire by their terms after the Termination
Date;

                        (m)       Indebtedness to third party sellers in
connection with Permitted Acquisitions, provided that (1) both before and after
giving effect to the incurrence of such Indebtedness, no Potential Default or
Event of Default shall occur and be continuing, and (2) the payment of such
Indebtedness shall be subordinated to all Bank Indebtedness, with the terms and
conditions of such subordination reasonably acceptable to the Agent; and

                        (n)        Indebtedness of the Borrower with respect to
a financed lease or purchase of the Compressor incurred in the Fiscal Year
ending September 30, 2003 in an aggregate principal amount not to exceed
$20,000,000.

            5.14     Limitation on Contingent Obligations.  The Borrower shall
not, and shall not permit any of its Subsidiaries to create, incur, assume or
suffer to exist any Guarantee except:

                        (a)        Guarantees, if any, created pursuant to this
Agreement;

                        (b)        guarantees made in the ordinary course of its
business by the Borrower of obligations of any of its Subsidiaries (other than a
Restricted Subsidiary) and guarantees made in the ordinary course of business by
any Subsidiary (other than Restricted Subsidiary) of obligations of any other
Subsidiary (other than a Restricted Subsidiary), provided those obligations are
otherwise permitted under this Agreement;

                        (c)        A Guarantee by the Borrower with respect to
the Compressor lease or purchase financing described in Section 5.13(n); and

                        (d)        The existing Guarantee by the Borrower of
certain obligations of Virginia Gas with respect to a lease/purchase arrangement
for an electric power substation, which Guarantee is limited such that the
Borrower's maximum liability thereunder does not exceed $1,200,000.

            5.15     [Intentionally Omitted].

5.16     Limitation on Investments, Loans and Advances.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, purchase, hold or acquire
beneficially any stock, other securities or evidences of Indebtedness of, make
or permit to exist any loans or advances to, or make or permit to exist any
investment or acquire any interest whatsoever in, any other Person, except:

(a)        extensions of trade credit to customers in the ordinary course of
business;

(b)        Permitted Investments;

(c)        loans and advances to employees of the Borrower or its Subsidiaries
(other than NUI Utilities) for travel, entertainment and relocation expenses in
the ordinary course of business;

(d)        existing equity interests in any Subsidiary;

(e)        loans and advances by the Borrower to (i) any Guarantor, (ii)
Virginia Gas Company or any of its Subsidiaries to the extent permitted by
Section 5.13(i) hereof, or (iii) any Restricted Subsidiary to the extent
permitted by Section 5.13(j) hereof;

(f)         Permitted Acquisitions;

(g)        securities acquired in connection with the bankruptcy of any supplier
or customer in the ordinary course of business and consistent with past
practices or in connection with the settlement of delinquent accounts of any
such supplier or customer;

(h)        loans and advances by any Guarantor to the Borrower or to any other
Guarantor; and

(i)         (I)(A) the transfer of the Compressor by the Borrower to the
Saltville Member and by the Saltville Member to the Saltville JV as contemplated
by Section 5.5 in the Fiscal Year ended September 30, 2003, or (B) in lieu of
any such transfer, the equity contribution, loans or advances of an aggregate
amount not to exceed $20,000,000 by the Borrower to the Saltville Member and by
the Saltville Member to the Saltville JV in the Fiscal Year ended September 30,
2003, and (II) the equity contribution, loans or advances by the Borrower to the
Saltville Member and by the Saltville Member to the Saltville JV in an aggregate
amount not to exceed $10,000,000 in the Fiscal Year ending September 30, 2004;
provided that both before and after giving effect to any such transfer, loan or
advance under this Section 5.16(i), no Potential Default or Event of Default
shall have occurred and be continuing; and

(j)         securities acquired in connection with asset sales to the extent
permitted under Section 5.5.

5.17     Limitation on Optional Payments and Modifications of Debt Instruments. 
The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any optional payment or prepayment on or redemption, defeasance or purchase of
any Indebtedness (other than Indebtedness under this Agreement, Indebtedness
under the NUI Utilities Credit Agreement, Indebtedness of any Subsidiary to the
Borrower or to any other Guarantor, and if no Potential Default or Event of
Default then exists, or would result therefrom, Indebtedness of the Borrower to
any Guarantor) or amend, modify or change, or consent or agree to any amendment,
modification or change to its certificate of incorporation which could
reasonably be expected to result in a Material Adverse Effect or to any of the
terms relating to the payment or prepayment or principal of or interest on, any
such Indebtedness, other than any amendment, modification or change which would
extend the maturity or reduce the amount of any payment of principal thereof or
which would reduce the rate or extend the date for payment of interest thereon.

5.18     Transactions with Affiliates.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction (a) is
permitted under this Agreement or is in the ordinary course of the Borrower's or
such Subsidiary's business and (b) is upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm's length transaction with a Person which is not an
Affiliate.

5.19     Sale and Leaseback.  The Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any arrangement with any Person (other than
the Borrower or any Guarantor) providing for the leasing by the Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person if such
arrangement(s), individually or in the aggregate, involve(s) consideration
exceeding $50,000,000.

           

ARTICLE VI.  CONDITIONS PRECEDENT TO ALL EXTENSIONS OF CREDIT

6.1       All Extensions of Credit.  The obligation of the Lenders to make any
extension of credit (including, without limitation, its initial extension of
credit) is subject to the satisfaction of each of the following conditions
precedent:

6.1a     No Default.  The Borrower shall have performed and complied, in all
material respects, with all agreements and conditions herein required to be
performed or complied with by it prior to any extension of credit and, at the
time of such extension of credit, no Potential Default or Event of Default shall
exist.

6.1b     Representations Correct.  The representations and warranties contained
in Article III hereof shall be correct in all material respects (i) when made
and (ii) at the time of each extension of credit except for such representations
and warranties which relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such date) and no Material Adverse Change has occurred, or will
occur, as a result of such extension of credit.

6.1c     Extension of Credit Requirements.  The Borrower shall have complied
with the requirements of Section 2.1, Section 2.2 or Section 2.15, as
appropriate, with respect to the requested extension of credit.

Each request for an extension of credit shall constitute, as at the time made, a
representation and warranty by the Borrower that the matters set forth in
Sections 6.1a and 6.1b above are true and correct.

6.2       Conditions Precedent to the Initial Extensions of Credit Under the
Commitments.  The effectiveness of this Agreement and the obligation of the
Lenders to make the initial extensions of credit are subject to the satisfaction
of each of the following conditions precedent in addition to the applicable
conditions precedent set forth in Section 6.1 above:

(i)         Receipt by the Agent on behalf of each Lender of a counterpart
original of this Agreement executed by the other Lenders and the Borrower.

(ii)        Receipt by the Agent on behalf of each Lender of a Note,
substantially in the form of Exhibit "B" attached hereto, made payable to such
Lender in the amount of such Lender's Commitment and otherwise properly
completed and executed by the Borrower, and a Swingline Note properly completed
and executed by the Borrower.

(iii)       Receipt by the Agent of the Guaranty Agreement executed by a duly
authorized officer of each Guarantor thereunder, with a counterpart for each
Lender.

(iv)       Receipt by the Agent of a certified copy (certified by the
appropriate governmental official) of the Borrower's and each Guarantor's
Certificate of Incorporation, or other like constituent document, which
certification is dated not more than 30 days prior to the Closing.

(v)        Receipt by the Agent of a certificate, duly certified as of the date
of the Closing by the secretary or assistant secretary of the Borrower, or the
applicable Guarantor, as the case may be, as to (A) the By-Laws or other like
constituent document of the Borrower and each Guarantor, as the case may be, in
effect as of the Closing, (B) the resolutions of the Borrower's Board of
Directors authorizing the borrowings hereunder and the execution and delivery of
this Agreement, the Notes, and all documents supplemental hereto, (C) the
resolutions of each Guarantor's Board of Directors or like entity authorizing
the guaranteeing of the Borrower's obligations hereunder and the execution and
delivery of the Guaranty Agreement and all documents supplemental thereto and
(D) the names of the officers of the Borrower and each Guarantor authorized to
sign the Loan Documents to which each such party is a party and all supplemental
documentation, and which contains a true signature of each such officer.

(vi)       Receipt by the Agent of a good standing certificate for the Borrower
from the Secretary of State of the State of New Jersey dated not more than 30
days prior to the date of Closing and for each Guarantor from the Secretary of
State of its respective state of incorporation dated not more than 30 days prior
to the date of Closing.

(vii)      Receipt by the Agent of the certificate of the Borrower required
pursuant to Section 4.7 of this Agreement and a solvency certificate in the form
of Exhibit "J" hereto.

(viii)      Receipt by the Agent of written disbursement instructions addressed
to the Agent and executed by an Authorized Officer of the Borrower relating to
the initial extensions of credit.

(ix)       Receipt by the Agent on behalf of each Lender of a signed favorable
opinion of James Van Horn, general counsel to the Borrower and its Subsidiaries,
dated as of the Closing Date and in form and substance satisfactory to Agent and
its counsel as to the matters set forth on Exhibit "G" attached hereto.

(x)        The representations and warranties of the Borrower contained in
Article III and each Guarantor in the Guaranty Agreement and in the other Loan
Documents executed and delivered by such party in connection with the Closing
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific date or times referred to therein),
and, the Borrower and each Guarantor shall have performed, observed and complied
with all covenants and conditions hereof and contained in the other Loan
Documents to which each is a party; no Event of Default or Potential Default
under this Agreement shall have occurred and be continuing or shall exist;
except as disclosed in the Borrower's Form 10-K filed on December 31, 2002 with
the Securities and Exchange Commission, no Material Adverse Change shall have
occurred; and there shall be delivered to the Agent, for the benefit of each
Lender and the Agent, a certificate of the Borrower, dated the Closing Date and
signed by an Authorized Officer of the Borrower, to each such effect.

(xi)       Receipt by the Agent on its own behalf and on behalf of the Lenders
of all Fees due and payable on or prior to the Closing Date and all invoiced
reimbursable expenses incurred on or prior to the Closing Date.

            (xii)      All of the Borrower's audited financial statements and
Compliance Certificates for the fiscal years ended September 30, 2001 and
September 30, 2002 required under Sections 4.2(ii) and 4.2(iii) shall have been
provided to the Lenders.

(xiii)      All amounts owing to the lenders under the Existing Credit Agreement
shall have been, or shall be concurrently with the making of the first Loans
hereunder, repaid in full, and the Existing Credit Agreement shall terminate and
be of no further force and effect upon such repayment; in each case pursuant to
such payout letters and other documents as the Agent may require, each of which
shall be in form and substance satisfactory to the Agent.

(xiv)     The NUI Utilities Credit Agreement shall be in full force and effect,
providing for a "Total Commitment" thereunder of not less than $96,923,076.90,
and all amounts owing to the lenders under the "Existing Credit Agreement" as
defined in the NUI Utilities Credit Agreement shall have been, or shall be
concurrently with the making of the first loans thereunder, repaid in full and
all commitments under such "Existing Credit Agreement" of NUI Utilities shall
have been terminated.

ARTICLE VII.           DEFAULTS

Each of the events or occurrences described in Sections 7.1 to and including
7.10 below shall constitute an "Event of Default" hereunder.

7.1       Payment Default.  Default in the payment of (i) interest on any Loan,
any Reimbursement Obligation, any other Bank Indebtedness, the Facility Fee, or
any other amount due hereunder, and continuance of any such nonpayment of such
interest, Facility Fee or other amount for five Business Days or (ii) principal
of any Loan or any Reimbursement Obligation when due.

7.2       Nonpayment of Other Indebtedness.  The Borrower or any Subsidiary
shall fail to pay any Indebtedness of the Borrower or such Subsidiary, as the
case may be, other than the Bank Indebtedness, in an aggregate amount as to the
Borrower and its Subsidiaries collectively of $15,000,000 or more, as and when
the same shall become due, or the occurrence of any default under any agreement
or instrument under or pursuant to which such Indebtedness is incurred or issued
and continuance of such default beyond the period of grace, if any, allowed with
respect thereto, if such default permits or causes the acceleration of such
Indebtedness or the termination of any commitment to lend with respect thereto.

7.3       Insolvency.

7.3a     Involuntary Proceedings.  A proceeding shall have been instituted in a
court having jurisdiction seeking a decree or order for relief in respect of the
Borrower or a Subsidiary in an involuntary case under the Federal bankruptcy
laws, or any other similar applicable Federal or state law, now or hereafter in
effect, or for the appointment of a receiver, liquidator, trustee, sequestrator
or similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its or their property, or for the winding up or liquidation
of its or their affairs, and the same shall remain undismissed or unstayed and
in effect for a period of 60 days.

7.3b     Voluntary Proceedings.  The Borrower or a Subsidiary shall institute
proceedings to be adjudicated a voluntary bankrupt, or any of them shall consent
to the filing of a bankruptcy proceeding against it, or shall file a petition or
answer or consent seeking reorganization under the Federal bankruptcy laws, or
any other similar applicable Federal or state law now or hereinafter in effect,
or shall consent to the filing of any such petition or shall consent to the
appointment of a receiver, liquidator, trustee, sequestrator or similar official
for the Borrower or any of its Subsidiaries or for a substantial part of its or
their property, or shall make an assignment for the benefit of creditors, or
shall admit in writing its or their inability to pay its or their debts
generally as they become due, or corporate action shall be taken by the Borrower
or any of its Subsidiaries in furtherance of any of the aforesaid purposes.

7.4       Termination of Existence.  The Borrower shall terminate its existence
or cease to exist or any Subsidiary shall terminate its existence or cease to
exist (i) except by reason of a permitted merger or liquidation into or a
consolidation with the Borrower or a Subsidiary in accordance with the
provisions hereof, or (ii) except where a Subsidiary's termination or cessation
of its existence shall have no Material Adverse Effect on the Borrower and its
Subsidiaries, taken as a whole.

7.5       Failure to Comply with Covenants.

7.5a     Failure to Comply with Certain Article IV Covenants and Article V
Covenants.  The Borrower shall default in the observance or performance of
Section 4.3, Section 4.4, Section 4.10, Section 4.11, Section 4.12, Section 4.13
or of any covenant contained in Article V.

7.5b     Failure to Comply with Other Covenants.  The Borrower shall default in
the due performance or observance of any other covenant, condition or provision
set forth herein and such default shall not be remedied (i) with respect to any
default under Section 4.2(ix) for a period of ten days; and (ii) with respect to
any other such default for a period of 30 days after such default is known to
any officer of the Borrower or notice thereof has been given to the Borrower by
the Agent (such grace period to be applicable only in the event such default can
be remedied by corrective action of the Borrower as determined by the Agent in
its sole discretion).

 

7.6       Misrepresentation.  Any representation or warranty made by the
Borrower or any Subsidiary herein proves to have been untrue in any material
respect as of the date when made, or any certificate or other document furnished
by the Borrower or any Subsidiary to the Agent or any Lender pursuant to the
provisions hereof proves to have been untrue in any material respect on the date
as of which the facts set forth therein are stated or certified.

7.7       Adverse Judgments, Etc.  Entry or filing of any one or more judgments,
writs or warrants of attachment or of any similar process in an aggregate
amount, as to the Borrower and its Subsidiaries collectively, of $2,500,000 or
more in excess of any third-party insurance protecting against such liability
against the Borrower and its Subsidiaries or against any of their respective
properties and failure of the Borrower or its Subsidiaries to vacate, pay, bond,
stay or contest in good faith such judgments, writs, warrants of attachment or
other process within a period of 30 days.

7.8       Invalidity or Unenforceability.  This Agreement, the Notes or any
other Loan Document ceases to be valid and binding on the Borrower or any
Guarantor, as applicable, or is declared null and void, or the validity or
enforceability thereof is contested by the Borrower or any Guarantor or the
Borrower or any Guarantor denies it has any or further liability under this
Agreement, any Note or under the other Loan Documents to which it is a party.

7.9      ERISA.  (i) A trustee shall be appointed by a court of competent
jurisdiction to administer any Plan of the Borrower or any ERISA Affiliate; (ii)
the PBGC shall terminate any Plan of the Borrower or any ERISA Affiliate or
appoint a trustee to administer any such Plan; or (iii) the Borrower or any
ERISA Affiliate shall incur any liability to the PBGC in connection with any
Plan, which, in any such case, likely would have a Material Adverse Effect on
the Borrower and its Subsidiaries, taken as a whole.

7.10     Change of Control; Change of Beneficial Ownership or Board.  Any Person
or group of Persons (within the meaning of Sections 13 or 14 of the Securities
and Exchange Act of 1934), other than the then current officers or directors of
the Borrower or an underwriter which obtains such ownership as a result of
effecting a firm committed underwriting of a secondary offering of the
Borrower's voting stock on behalf of such officers or directors, shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 and 13d-5
promulgated by the Securities and Exchange Commission under said Act)
twenty-five percent (25%) or more of the voting stock of the Borrower on a fully
diluted basis with respect to which such Persons are entitled to vote on the
election of directors or, during any period of up to 24 consecutive months,
Persons who at the beginning of such 24-month period were directors of the
Borrower (or were appointed, nominated or elected by such Persons) cease for any
reason to constitute a majority of the directors of the Borrowers then in
office.  For purposes of calculating the acquisition of beneficial ownership,
any transfer of voting stock of the Borrower by any Person or group of Persons
to a Permitted Transferee shall be deemed not to constitute a conveyance and
acquisition of such stock.  A "Permitted Transferee" includes any of the
following with respect to any then current officer or director of the Borrower:
(i) spouse; (ii) lineal descendants of all generations and spouses of such
lineal descendants; (iii) a charitable corporation or trust established by such
then current officer or director or by a person described in (i) or (ii)
preceding; (iv) a trust (or in the case of a minor, a custodial account under a
Uniform Gifts or Transfers to Minors Act) of which the beneficiary(ies) are one
or more Persons described in the preceding clauses (i), (ii) or (iii), and (v)
an executor or administrator upon the death of such then current officer or
director or any Person described in the preceding clauses (i) or (ii).

7.11     Consequences of an Event of Default.  If one or more of the Events of
Default occur then (a) if such Event of Default is set forth in Sections 7.3 or
7.4, the Commitments shall automatically terminate and the Notes then
outstanding and all other amounts owing under this Agreement (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall become immediately due and payable, without necessity
of demand, presentation, protest, notice of dishonor or notice of default or (b)
if such Event of Default is set forth in any of the remaining Sections of this
Article VII, then the Agent, at the request of the Required Lenders, and upon
notice to the Borrower, shall declare the Borrower in default hereunder, and
upon such declaration, shall, at the request of the Required Lenders, terminate
the Commitment and/or declare the Notes then outstanding and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) immediately due
and payable, without necessity of any further demand, presentation, protest,
notice of dishonor or further notice of default, whereupon the same shall be
immediately due and payable.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit.  The Borrower hereby
grants to the Agent, for the benefit of the Issuing Bank and the L/C
Participants, a security interest in such cash collateral to secure all
obligations of the Borrower under this Agreement and the other Loan Documents. 
Amounts held in such cash collateral account shall be applied to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters ofCredit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the Notes.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the Notes shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower.  The Borrower shall execute and deliver to the Agent,
for the account of the Issuing Bank and the L/C Participants, such further
documents and instruments as the Agent may request to evidence the creation and
perfection of the within security interest in such cash collateral account.

7.12     Remedies Upon Default.  Upon thetermination of the Commitments and
acceleration of the Notes following the occurrence of an Event of Default, the
Lenders shall, unless such termination and acceleration subsequently have been
rescinded, have the full panoply of rights and remedies granted to them under
this Agreement and all those rights and remedies granted by law to creditors,
and the Agent, at the direction of the Required Lenders, shall proceed to
protect and enforce the Lenders' rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained herein, in the Notes or in any of the other Loan Documents,
or for an injunction against a violation of any of the terms hereof or thereof,
or in aid of the exercise of any power granted hereby or thereby or by law.  No
right, power or remedy conferred by this Agreement, in the Notes, or by any
other Loan Document, upon the Agent or the Lenders shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.  No exercise of any one
right or remedy shall be deemed a waiver of other rights or remedies.  The
rights and remedies of the Agent and the Lenders specified herein are for the
sole and exclusive benefit, use and protection of the Agent and the Lenders, and
the Agent and the Lenders shall be entitled, but shall have no duty or
obligation, to exercise or to refrain from exercising any right or remedy
reserved to the Agent or the Lenders hereunder.

ARTICLE VIII.         AGREEMENT AMONG LENDERS.

8.1      Appointment and Grant of Authority.  Each of the Lenders hereby
appoints Fleet National Bank and Fleet National Bank hereby agrees to act as,
the Agent under this Agreement, the Notes and the other Loan Documents.  As such
Agent, Fleet National Bank shall have and may exercise such powers under this
Agreement and the other Loan Documents as are specificallydelegated to the
Agent, by the terms hereto or thereof, together with such other powers as are
incidental thereto.  Without limiting the foregoing, the Agent, on behalf of the
Lenders, is authorized to execute all of the Loan Documents (other than this
Agreement) and to accept all of the Loan Documents and all other agreements,
documents or instruments reasonably required to carry out the intent of the
parties to this Agreement.

8.2       Delegation of Duties.  The Agent may perform any of its duties
hereunder by or through agents or employees (provided such delegation does not
constitute a relinquishment of duties as the Agent hereunder) and, subject to
Sections 8.7 and 9.2 hereof, shall be entitled to engage and pay for the advice
or services of any attorneys, accountants, or other experts concerning all
matters pertaining to duties hereunder and to rely upon any advice so obtained.

8.3       Reliance by Agent on Lenders for Funding.  Unless the Agent shall have
received notice from a Lender prior to any Borrowing Date that such Lender will
not make available to the Agent such Lender's portion of net disbursements of
Loans, the Agent may assume that such Lender has made such portion available to
the Agent and the Agent may, in reliance upon such assumption, make Loans to the
Borrower.  If and to the extent that such Lender has not made such portion
available to the Agent on or prior to any Borrowing Date, such Lender and the
Borrower severally agree to repay to the Agent immediately upon demand, in
immediately available funds, such unpaid amount, together with interest thereon
for each day from the applicable Borrowing Date until such amount is repaid to
the Agent, at (i) in the case of the Borrower, at the rate of interest then in
effect for such Loan and (ii) in the case of such Lender, at the Federal Funds
Effective Rate.  If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute a Loan made by such Lender for purposes of
this Agreement.  The failure by any Lender to pay its portion of a Loan made by
the Agent shall not relieve any other Lender of the obligation to pay its
portion of net disbursements of Loans on any Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make its net share of
Loans to be made by such other Lender on such Borrowing Date.

8.4       Non-Reliance on Agent.  Each Lender agrees that it has, independently
and without reliance on the Agent, based on such documents and information as it
has deemed appropriate, made its own credit analysis and evaluation of the
Borrower and its operations and decision to enter into this Agreement and that
it will, independently and without reliance upon the Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement.  Except as otherwise provided herein, the Agent shall have no duty to
keep the Lenders informed as to the performance or observance by the Borrower of
this Agreement or any other document or instrument referred to or provided for
herein or to inspect the properties or books of the Borrower.  The Agent, in the
absence of gross negligence or willful misconduct, shall not be liable to any
Lender for its failure to relay or furnish to the Lender any information. 

8.5       Responsibility of Agent and Other Matters

8.5a     Ministerial Nature of Duties.  As among the Lenders and the Agent, the
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement, the Notes or in the other Loan Documents, and those duties
and responsibilities shall be subject to the limitations and qualifications set
forth in this Article VIII.  The duties of the Agent shall be ministerial and
administrative in nature.

8.5b     Limitation of Liability.  As among the Lenders and the Agent, neither
the Agent nor any of its directors, officers, employees or agents shall be
liable for any action taken or omitted (whether or not such action taken or
omitted is within or without the Agent's responsibilities and duties expressly
set forth in this Agreement) under or in connection with this Agreement or any
other instrument or document in connection herewith except for gross negligence
or willful misconduct.  Without limiting the foregoing, neither the Agent nor
any of its directors, officers or employees shall be responsible for, or have
any duty to examine (i) the genuineness, execution, validity, effectiveness,
enforceability, value or sufficiency of (A) this Agreement, the Notes or any of
the other Loan Documents or (B) any other document or instrument furnished
pursuant to or in connection with this Agreement, (ii) the collectability of any
amounts owed by the Borrower to the Lenders, (iii) the truthfulness of any
recitals, statements, representations or warranties made to the Agent or the
Lenders in connection with this Agreement, (iv) any failure of any party to this
Agreement to receive any communication sent, including any telegram, teletype,
facsimile transmission or telephone message or any writing, application, notice,
report, statement, certificate, resolution, request, order, consent letter or
other instrument or paper or communication entrusted to the mails or to a
delivery service, or (v) the assets, liabilities, financial condition, results
of operations, business or prospects, or creditworthiness of the Borrower.

8.5c     Reliance.  The Agent shall be entitled to act, and shall be fully
protected in acting upon, any telegram, teletype, facsimile transmission or any
writing, application, notice, report, statement, certificate, resolution,
request, order, consent, letter or other instrument, paper or communication
believed by the Agent in good faith to be genuine and correct and to have been
signed or sent or made by a proper Person.  The Agent may consult counsel and
shall be entitled to act, and shall be fully protected in any action taken in
good faith, in accordance with advice given by counsel.  The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care.  The Agent shall not be bound to ascertain or inquire as to the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the other Loan Documents on the part of the Borrower or any
other party thereto.

8.6       Actions in Discretion of Agent; Instructions from the Lenders.  The
Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent's
rights, powers or discretion herein or under any Loan Documents, provided that
the Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or applicable law.  In the absence of a request by the Required
Lenders, the Agent shall have authority, in its sole discretion, to take or not
to take any such action, unless this Agreement specifically requires the consent
of the Required Lenders or all of the Lenders.  Any action taken or failure to
act pursuant to such instructions or discretion shall be binding on the Lenders,
subject to Section 8.5b hereof.  Subject to the provisions of Section 8.5b, no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

8.7       Indemnification.  To the extent the Borrower does not reimburse and
save harmless the Agent according to the terms hereof for and from all costs,
expenses and disbursements in connection herewith, such costs, expenses and
disbursements shall be borne by the Lenders ratably in accordance with their
respective Commitment Percentages.  Each Lender hereby agrees on such basis (i)
to reimburse the Agent for such Lender's pro rata share of all such reasonable
costs, expenses and disbursements on request and (ii) to the extent of each such
Lender's pro rata share, to indemnify and save harmless the Agent against and
from any and all losses, obligations, penalties, actions, judgments and suits
and other costs, expenses and disbursements of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against the Agent, other than
as a consequence of gross negligence or willful misconduct on the part of the
Agent, arising out of or in connection with (i) this Agreement, the Notes, the
other Loan Documents or any other agreement, instrument or document executed or
delivered in connection herewith or therewith, or (ii) any action taken at the
request of the Required Lenders or all of the Lenders hereunder, as the case may
be, including without limitation the reasonable costs, expenses and
disbursements in connection with defending themselves against any claim or
liability, or answering any subpoena or other process related to the exercise or
performance of any of their powers or duties under this Agreement, the other
Loan Documents, or any of the other agreements, instruments or documents
executed or delivered in connection herewith or the taking or refraining from
any action under or in connection with any of the foregoing.

8.8       Agent's Rights as a Lender.  With respect to the Commitment of the
Agent as a Lender hereunder, any Loans of the Agent under this Agreement or the
other Loan Documents, with respect to any Letters of Credit issued or
participated in by it, and any other amounts due to the Agent under this
Agreement, the Agent shall have the same rights and powers, duties and
obligations under this Agreement, the Notes, the other Loan Documents or other
agreement, instrument or document as any Lender and may exercise such rights and
powers and shall perform such duties and fulfill such obligations as though it
were not the Agent.  The Agent may accept deposits from, lend money to, and
generally engage, and continue to engage, in any kind of business with the
Borrower as if it were not the Agent.

8.9       Payment to Lenders.  Except as otherwise set forth in Section 8.3
hereof, promptly after receipt from the Borrower of any principal repayment of
the Loans, interest due on the Loans, any payment of the Reimbursement
Obligations and any Facility Fees owing to the Lenders or other amounts due
under any of the Loan Documents (except for such amounts which are payable for
the sole account of any Lender or the Agent), the Agent shall distribute to each
Lender that Lender's share of the funds so received.  

8.10     Pro Rata Sharing.  Except as otherwise set forth in Section 8.3 hereof,
all interest and principal payments on the Loans, all payments of the
Reimbursement Obligations, all payments of letter of credit commissions referred
to in Section 2.15(c)(ii), and all payments of Facility Fees are to be divided
pro rata among the Lenders in proportion to the extensions of credit outstanding
from each Lender or, if no such Loans or Letters of Credit are then outstanding,
in accordance with their respective Commitment Percentages.  Any sums obtained
from the Borrower by any Lender by reason of the exercise of its rights of
set-off, banker's lien or in collection shall be shared (net of costs) pro rata
among the Lenders on the basis of the principal amount of Loans and/or Letters
of Credit outstanding.  Nothing in this Section 8.10 shall be deemed to require
the sharing among the Lenders of collections specifically relating to, or of the
proceeds of any collateral securing, any other Indebtedness of the Borrower to
any Lender.

8.11     Successor Agent.

8.11a   Resignation of Agent.  The Agent may resign as Agent hereunder by giving
30 days' prior written notice to the Lenders and the Borrower.  If such notice
shall be given, the Lenders shall appoint a successor agent for the Lenders,
during such 30 day period, which successor agent shall be reasonably
satisfactory to the Borrower, to serve as agent hereunder and under the several
Loan Documents.  If at the end of such 30 day period, the Lenders have not
appointed such a successor, the Agent shall use reasonable commercial efforts to
procure a successor reasonably satisfactory to the Lenders and the Borrower, to
serve as agent for the Lenders hereunder and under the several Loan Documents. 
Any such successor agent shall succeed to the rights, powers and duties of the
Agent.

8.11b   Rights of the Former Agent.  Upon the appointment of such successor
agent or upon the expiration of such 30 day period (or any longer period to
which the Agent has agreed), the former Agent's rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement.  After any
retiring Agent's resignation hereunder as Agent hereunder, the provisions of
this Article VIII shall inure to the benefit of such retiring Agent as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

8.12     Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of an Event of Default unless the Agent has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Event of Default and stating that such notice is a "notice of
default".

8.13     Notices.  The Agent shall promptly send to each Lender a copy of all
notices received from the Borrower pursuant to the provisions of this Agreement
or the other Loan Documents promptly upon receipt thereof.  The Agent shall
promptly notify the Borrower and the other Lenders of each change in the Base
Rate and the effective date thereof.

8.14     Holders of Notes.  The Agent may deem and treat any payee of any Note
as the owner thereof for all purposes hereof unless and until written notice of
the assignment or transfer thereof shall have been filed with the Agent.  Any
request, authority or consent of any person who at the time of making such
request or giving such authority or consent is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

8.15     Calculations.  In the absence of gross negligence or willful
misconduct, the Agent shall not be liable for any error in computing the amount
payable to any Lender whether in respect of the Loans, Fees or any other amounts
due to the Lenders under this Agreement.  In the event an error in computing any
amount payable to any Lender is made, the Agent, the Borrower and each affected
Person shall, forthwith upon discovery of such error, make such adjustments as
shall be required to correct such error, and any compensation therefor will be
calculated at the Federal Funds Effective Rate.

8.16     Beneficiaries.  Except as expressly provided herein, the provisions of
this Article VIII are solely for the benefit of the Agent and the Lenders, and
the Borrower shall not have any rights to rely on or enforce any of the
provisions hereof.  In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

ARTICLE IX.            GENERAL PROVISIONS

9.1       Amendments and Waivers.  Subject to the remaining provisions of this
Section 9.1, the Agent, the Lenders and the Borrower may, from time to time,
enter into amendments, extensions, renewals, modifications, supplements and
replacements to and of this Agreement, the Notes or the other Loan Documents and
the Lenders or the Required Lenders, as the case may be, may, from time to time,
waive compliance with a provision thereof.  No amendment, renewal, modification,
extension, supplement, replacement or waiver of any provision of this Agreement,
the Notes or the other Loan Documents or consent to any departure therefrom by
the Borrower shall be effective unless it is in writing and is signed by the
Required Lenders (or the Agent with the written consent of the Required
Lenders), and then such waiver or consent shall be effective only for the
specific instance and for the specific purpose for which it is given; provided,
however, that no amendment, renewal, modification, waiver or consent, unless in
writing and signed by all of the Lenders (or the Agent with the written consent
of all of the Lenders), shall do any of the following:

(A)       increase the Commitment of any Lender or subject any Lender to any
additional obligations hereunder;

(B)       increase any Lender's Commitment Percentage or decrease the aggregate
or individual unpaid principal amount of the Notes, or forgive the payment of
the principal or interest payable on the Notes;

(C)       waive an Event of Default in the payment of principal and/or interest
due hereunder and under any of the Notes;

(D)       decrease the interest rate relating to the Loans;

(E)       postpone any date fixed for any payment of principal of or interest on
the Loans, the Facility Fee, or any other obligations of the Borrower set forth
in Article II;

(F)       reduce the Facility Fee;

(G)       release of any Guarantor (other than an Insignificant Subsidiary) from
the Guaranty Agreement; or

(H)       amend the definition of the term "Required Lenders" or amend or waive
the provisions of this Section 9.1.

Any such supplemental agreement shall apply equally to the Borrower and each of
the Lenders and shall be binding upon the Borrower, the Lenders, the Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
Lenders and the Agent shall be restored to their former positions and rights,
and any Event of Default waived shall be deemed to be cured and not continuing,
but no such waiver shall extend to any subsequent or other Event of Default, or
impair any right consequent thereon.

9.2       Expenses.  The Borrower shall pay:

(i)         All reasonable costs and expenses of the Agent (including without
limitation the reasonable fees and disbursements of the Agent's special counsel,
Edwards & Angell, LLP and any reasonable accounting, consulting, brokerage or
other similar professional fees or expenses, and any reasonable fees or expenses
associated with travel or other costs relating to any appraisals or examinations
conducted in connection with the Loans) incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and any and all other documents and instruments prepared in
connection herewith, including but not limited to all amendments, extensions,
modifications, replacements, waivers, consents and other documents and
instruments prepared or entered into from time to time;

(ii)        All costs and expenses of the Agent and the Lenders (including
without limitation the fees and disbursements of the Agent's and the Lenders'
counsels, which may be in house counsel) in connection with (A) the enforcement
of this Agreement and the other Loan Documents arising pursuant to a breach by
the Borrower or any Guarantor of any of the terms, conditions, representations,
warranties or covenants of any Loan Document to which either the Borrower or any
Guarantor is a party, and (B) defending or prosecuting any actions, suits or
proceedings relating to any of the Loan Documents.

All of such costs and expenses shall be payable by the Borrower to the Lenders
or the Agent, as the case may be, upon demand or as otherwise agreed upon by the
Lenders or the Agent and the Borrower, and shall constitute Bank Indebtedness
under this Agreement.  The Borrower further agrees to pay, and save the Agent
and the Lenders harmless from any and all liability for, any stamp or other
taxes which may be payable with respect to the execution or delivery of this
Agreement or the issuance of the Notes.  The Borrower's obligation to pay such
costs and expenses shall survive the termination of this Agreement and the
repayment of the Bank Indebtedness.

9.3       Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made on the earlier of (i) when delivered, or (ii) three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Agent, and as set forth in an administrative questionnaire delivered to the
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

Borrower:                                            NUI Corporation
                                                            550 Route 202-206
                                                            P. 0. Box 760
                                                            Bedminster, NJ 07921
                                                            Attention:   
Treasurer
                                                            Telecopier:   (908)
781-0718
                                                            Telephone:  (908)
781-0500

The Agent:                                           Fleet National Bank
                                                            100 Federal Street
                                                            Mail Stop:  MADE
10008A
                                                            Boston,
Massachusetts  02110
                                                            Attention:   Mr.
Stephen J. Hoffman
                                                            Telephone:  (617)
434-6520

                                                                       
Telecopier:  (617)434-3652

9.4       Tax Withholding.  At least five Business Days prior to the first date
on which interest or fees are payable hereunder for the account of each Lender,
each Lender or assignee or participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to the Agent and the Borrower two duly completed copies of either
(i) IRS Form W-9, 1001 or 4224 or such other applicable form prescribed by the
IRS, certifying in each case that such Lender or assignee or participant of a
Lender is entitled to receive payments under this Agreement or its Notes without
deduction or withholding of United States federal income taxes, or is subject to
such tax at a reduced rate under an applicable tax treaty or (ii) IRS Form W-8
or such other applicable form prescribed by the IRS or a certificate of such
Lender or assignee or participant of a Lender indicating that no such exemption
or reduced rate of taxation is allowable with respect to such payments.  Each
Lender or assignee or participant of a Lender which delivers an IRS Form W-8,
W-9, 4224, 1001 or other such applicable form further undertakes to deliver to
the Agent and the Borrower two additional copies of any such form (or any
successor form) on or before the date on which that form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Borrower or the Agent,
either certifying that such Lender or assignee or participant of a Lender is
entitled to receive payments under this Agreement or its Notes without deduction
or withholding of any United States federal income taxes or is subject to such
tax at a reduced rate under an applicable tax treaty or stating the date on
which that no such exemption or reduced rate is allowable.  The Agent shall be
entitled to withhold, from each payment hereunder or under the Notes payable to
it, United States federal income taxes at the full withholding rate unless each
Lender referred to in the first sentence of this Section 9.4 establishes an
exemption or at the applicable reduced rate established pursuant to the above
provisions.

9.5       Successors and Assigns. This Agreement shall be binding upon the
Borrower, the Agent and the Lenders and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Agent and the Lenders and
the successors and assigns of the Agent and the Lenders; provided, that the
Borrower shall not assign its rights or duties hereunder or under any of the
other Loan Documents without the prior written consent of the Lenders.

9.6       Assignments and Participations.

9.6a     Assignments.  Subject to the remaining provisions of this Subsection
9.6a, any Lender (a "Transferor Lender"), at any time, in the ordinary course of
its commercial banking business and in accordance with applicable law, may sell
to one or more financial institutions (individually a "Purchasing Lender"), a
portion or all of its rights and obligations under this Agreement and the Notes
then held by it, pursuant to an Assignment and Assumption Agreement
substantially in the form of Exhibit "H" executed by the Transferor Lender, such
Purchasing Lender, the Borrower (if applicable) and the Agent; subject, however
to the following requirements:

(i)         Each such assignment must be in a minimum amount of $5,000,000, or,
if in excess thereof, in integral multiples of $1,000,000, unless such
assignment shall be in the full amount of such Lender's Commitment;

(ii)        During the first 90 days following the Closing Date, each assignment
made shall become effective only on a date which coincides with the expiration
date of any Interest Period then in effect, unless the Agent agrees to waive
this provision;

(iii)       The Agent and the Borrower must each give its prior consent to any
such assignment which consent shall not be unreasonably withheld; it being
agreed that it shall not be deemed unreasonable for the Borrower to decline to
consent to such assignment if (A) such assignment would result in incurrence of
additional costs to the Borrower under Article II, or (B) the proposed assignee
has not provided to the Borrower any tax forms received under Section 9.4;
provided, however, no consent is required for the transfer by a Lender to its
Affiliate or to another Lender so long as the conditions in clauses (A) and (B)
immediately above are satisfied; and

(iv)       The Transferor Lender shall pay to the Agent a $3,500 service fee for
each such transfer at the time of each such transfer;

provided, however the restrictions set forth in item (i) above shall not apply
(x) in the case of an assignment by a Lender to an Affiliate of such Lender or
(y) in the case of any assignment by any Transferor Lender upon the occurrence
and during the continuation of an Event of Default, and provided further, that
upon the occurrence and during the continuance of an Event of Default the
consent of the Borrower to any assignment is not required.

Upon the execution, delivery, acceptance and recording of any such Assignment
and Assumption Agreement, from and after the Transfer Effective Date determined
pursuant to such Assignment and Assumption Agreement, all parties hereto agree
that (a) the Purchasing Lender thereunder shall be a party hereto as a Lender
and, to the extent provided in such Assignment and Assumption Agreement, shall
have the rights and obligations of a Lender hereunder with a Commitment as set
forth therein, and (b) the Transferor Lender thereunder shall, to the extent
provided in such Assignment and Assumption Agreement, be released from its
obligations as a Lender under this Agreement.  Such Assignment and Assumption
Agreement shall be deemed to amend this Agreement (without further action) to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender as a Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such Transferor Lender under this
Agreement and its Notes.  On or prior to the Transfer Effective Date, the
Borrower shall execute and deliver to the Agent, in exchange for the surrendered
Notes held by the Transferor Lender, new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment or the Loans and Reimbursement
Obligations assumed by it and purchased by it pursuant to such Assignment and
Assumption Agreement, and new Notes to the order of the Transferor Lender in an
amount equal to the Commitment or the Loans retained by it hereunder.

In addition to the assignments permitted above, any Lender may assign and pledge
all or any portion of its Loans and Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank.  No such assignment shall release the assigning Lender from its
obligations and duties hereunder.

9.6b     Assignment Register.  The Agent shall maintain, at its address referred
to in Subsection 9.3, a copy of each Assignment and Assumption Agreement
delivered to it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the amount of the Loans and/or the Letters of
Credit owing to each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as the owner of the Loans recorded therein for all purposes of this
Agreement.  The Register shall be available at the office of the Agent set forth
in Subsection 9.3 for inspection by either Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

9.6c     Participations.  Each Lender, in the ordinary course of its commercial
banking business and in accordance with applicable law, may sell to one or more
Participants a participating interest in any Loan owing to such Lender, the
interest of such Lender in any Notes or the Commitment of such Lender.  In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender's obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Notes
for all purposes under this Agreement and the Borrower, the other Lenders and
the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement or its
Notes and the Participants shall have voting rights only with respect to matters
described in items (B), (C), (D), (E) and (F) of Section 9.l.

9.7       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. 

9.8       Survival.  All representations, warranties, covenants and agreements
of the Borrower contained herein in the Notes or in the other Loan Documents or
made in writing in connection herewith or therewith shall survive the issuance
of the Notes and shall continue in full force and effect so long as the Borrower
may borrow hereunder and so long thereafter until payment in full of all the
Notes and the Bank Indebtedness.

9.9       Governing Law.  This Agreement, each Note and each other Loan Document
shall be a contract made under, governed by and construed in accordance with the
laws of the State of New Jersey without reference to the provision thereof
regarding conflicts of law except where such law is superseded by applicable
Federal law.

9.10     Non-Business Days.  Except as otherwise specifically required pursuant
to the terms of this Agreement, whenever any payment hereunder or under the
Notes is due and payable on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day.

9.11     Integration.  This Agreement constitutes the entire agreement between
the parties relating to this financing transaction and it supersedes all prior
understandings and agreements, whether written or oral, between the parties
hereto concerning the subject matter of this Agreement.

9.12     Headings.  Article, Section and other headings used in this Agreement
are intended for convenience only and shall not affect the meaning or
construction of this Agreement.

9.13     Set-Off.  The Borrower hereby gives to the Lenders a lien and security
interest for the amount of any Bank Indebtedness upon and in any property,
credits, securities or money of the Borrower which may at any time be delivered
to, or be in the possession of, or owed by any Lender in any capacity whatever,
including the balance of any deposit account but excluding any trust or
fiduciary accounts, in each case maintained by the Borrower with such Lender. 
The Borrower hereby authorizes each Lender in case of an Event of Default, at
such Lender's option, at any time and from time to time, to apply, at the
discretion of such Lender, to the payment of Bank Indebtedness, any and all such
property, credits, securities or money now or hereafter in the hands of such
Lender belonging or owed to the Borrower.  Nothing herein shall restrict any
Lender's ability to set off any property, credits, securities or money of the
Borrower which may at any time be delivered to, or be in possession or owed to
any Lender in any capacity whatever to satisfy an independent obligation of the
Borrower to the Lender.

9.14     Consent to Forum.  The parties hereto each hereby irrevocably consents
to the nonexclusive jurisdiction of the Courts of the Commonwealth of
Massachusetts or any Federal court sitting therein in any action or proceeding
arising out of or relating to this Agreement, the Notes or the other Loan
Documents, and each party agrees that a summons and complaint commencing an
action or proceeding in either of such courts shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to the
party at its respective address set forth in Section 9.3, or as otherwise
provided under the laws of the Commonwealth of Massachusetts.  Further, the
parties hereby specifically waive and hereby acknowledge that the parties are
estopped from raising any claim that any such court lacks personal jurisdiction
over such party so as to prohibit either such court from adjudicating any issues
raised in a complaint filed with any such court against the Borrower or the
Lenders concerning this Agreement.

9.15     Waiver of Jury Trial.  Each of the Agent, the Lenders and the Borrower
hereby knowingly, voluntarily and intentionally waive any rights they may have
to a trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with, this Agreement or any other Loan Document, or any
course of conduct, course of dealing, statements (whether verbal or written) or
actions of the Agent, the Lenders or the Borrower relating hereto or thereto.
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Borrower acknowledges and agrees that it has received full and
sufficient consideration for this provision (and each other provision of each
other Loan Document to which it is a party) and that this provision is a
material inducement for the Lenders to enter into this Agreement and each such
other Loan Document.

9.16     Indemnity.  The Borrower hereby agrees to indemnify the Agent, the
Lenders and each of their respective directors, officers, employees, attorneys,
agents and Affiliates against, and hold each of them harmless from, any loss,
liabilities, damages, claims, and reasonable costs and expenses, joint or
several (including reasonable attorneys' fees and disbursements reasonably
incurred by any such Person in connection with the preparation for or defense of
any pending or threatened claim, action or proceeding), suffered or incurred by
any of them under any applicable federal or state law or otherwise caused by,
arising out of, resulting from or in any manner connected with, the execution,
delivery and performance of each of the Loan Documents, the Loans and any and
all transactions related to or consummated in connection with the Loans.  The
indemnity set forth in this Section 9.16 shall be in addition to any other
obligations or liabilities of the Borrower to the Agents or the Lenders, or at
common law or otherwise.  The provisions of this Section 9.16 shall survive the
payment of the Bank Indebtedness and the termination of this Agreement.  The
foregoing provisions of this Section 9.16 to the contrary notwithstanding, the
Borrower shall not be obligated to indemnify the Agent, or any Lender pursuant
to this Section 9.16 for (i) any losses, liabilities, damages, claims or costs
suffered or incurred by any of them in connection with the administrative
transfer of funds in connection with this Agreement and which arise directly
from the Agent's or such Lender's gross negligence or willful misconduct, or
(ii) any other losses, liabilities, damages, claims, or costs which arise
directly from the Agent's, or such Lender's gross negligence or willful
misconduct.  All amounts owed pursuant to this Section 9.16 shall be part of the
Bank Indebtedness.

9.17     Counterparts.  This Agreement and any amendment, modification,
extension or renewal hereto or hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument.  In proving this Agreement or any amendment,
modification, extension or renewal, it shall not be necessary to produce or
account for more than one such counterpart signed by the other party against
whom enforcement is sought.

9.18     Replacement of Note.  Upon receipt of an affidavit of an officer of any
Lender or the Agent (including an indemnification agreement reasonably
satisfactory to the Borrower) as to the loss, theft, destruction or mutilation
of any Note or any other Loan Document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other Loan Document, the Borrower will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,

have caused this Credit Agreement to be executed by their respective officers
thereunto duly authorized as of the date first written above.

  NUI CORPORATION

By:  /s/  A. MARK ABRAMOVIC     
Name:  A. Mark Abramovic
Title:    Sr. Vice President

By:  /s/  CHARLES N. GARBER        
Name:   Charles N. Garber
Title:     Treasurer

FLEET NATIONAL BANK,
in its capacity as the Agent hereunder

By:  /s/  CHARU MANI                           
Name:  Charu Mani
Title:    Vice President

 


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI CORPORATION, THE LENDERS PARTY
HERETO and FLEET NATIONAL BANK, as Agent, to be executed by its duly authorized
officers as of the date first above written.

Commitment:                                                    FLEET NATIONAL
BANK
$9,871,794.90

                                                                        By: 
/s/  CHARU MANI            
                                                                        Name: 
Charu Mani
                                                                       
Title:    Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI CORPORATION, THE LENDERS PARTY
HERETO and FLEET NATIONAL BANK, as Agent, to be executed by its duly authorized
officers as of the date first above written.

Commitment:                                           CITIZENS BANK OF
MASSACHUSETTS
$8,461,538.50

                                                               By:  /s/  MICHAEL
OUELLET 
                                                               Name:  Michael
Ouellet
                                                               Title:    Vice
President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI CORPORATION, THE LENDERS PARTY
HERETO and FLEET NATIONAL BANK, as Agent, to be executed by its duly authorized
officers as of the date first above written.

Commitment:                                                     CIBC INC.
$8,461,538.50                                    

                                                                        By: /s/ 
MARYBETH ROSS 
                                                                        Name: 
MaryBeth Ross
                                                                       
Title:    Authorized Signatory


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI CORPORATION, THE LENDERS PARTY
HERETO and FLEET NATIONAL BANK, as Agent, to be executed by its duly authorized
officers as of the date first above written.

Commitment:                                                     PNC BANK,
NATIONAL ASSOCIATION
$8,461,538.50

                                                                        By: 
/s/  MICHAEL RICHARDS   
                                                                        Name:  
Michael Richards
                                                                       
Title:     Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI CORPORATION, THE LENDERS PARTY
HERETO and FLEET NATIONAL BANK, as Agent, to be executed by its duly authorized
officers as of the date first above written.

Commitment:                                                     MELLON BANK,
N.A.
$2,820,512.80

                                                                        By: 
/s/  ROGER N. STANIER   
                                                                        Name: 
Roger N. Stanier
                                                                       
Title:    Vice President